Exhibit 10.1

EXECUTION VERSION

T-MOBILE USA, INC.

$1,000,000,000 4.500% Senior Notes due 2026

$1,500,000,000 4.750% Senior Notes due 2028

Purchase Agreement

January 22, 2018

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Ladies and Gentlemen:

T-Mobile USA, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to Deutsche Telekom AG (the “Purchaser”) $1,000,000,000 principal
amount of its 4.500% Senior Notes due 2026-1 (the “2026 Notes”) and
$1,500,000,000 principal amount of its 4.750% Senior Notes due 2028-1 (the “2028
Notes”). The 2026 Notes and the 2028 Notes are collectively referred to herein
as the “Notes”; and the Notes together with the Guarantees (as defined below)
are, together, referred to herein as the “Securities”. The Securities will be
issued under the Indenture, dated as of April 28, 2013 (as previously amended,
the “Base Indenture”), and a supplemental indenture with respect to each of the
2026 Notes and the 2028 Notes, each to be dated as of the Closing Date (as
defined below) and substantially containing the terms and conditions set forth
in the Description of Notes attached hereto as Exhibit A (the “Description of
Notes”) to be executed in form and substance satisfactory to the parties hereto
on or prior to the Closing Date (the “Supplemental Indentures” and, together
with the Base Indenture, the “Indenture”), each among the Company, T-Mobile US,
Inc., a Delaware corporation (“Parent”), Deutsche Bank Trust Company Americas,
as trustee (the “Trustee”), and the other Guarantors (as defined below) party
thereto.

The 2026 Notes and the 2028 Notes will have substantially the same terms and
conditions as the Company’s 4.500% Senior Notes due 2026 and 4.750% Senior Notes
due 2028 (collectively, the “Public Notes”), respectively, in each case, other
than issue date, issue price, registration rights and CUSIP number. In addition,
each of the 2026 Notes and the 2028 Notes will be issued under a Supplemental
Indenture and will each constitute a separate series from the Public Notes for
all purposes, including voting; provided that, if the Company exercises its
rights in respect of a series of Public Notes, the Company will exercise the
same rights in respect of the Notes of the corresponding series on an equal and
ratable basis.

The Notes will be sold to the Purchaser without being registered under the
Securities Act of 1933, as amended (the “Securities Act”) in reliance upon an
exemption therefrom.



--------------------------------------------------------------------------------

The payment of principal of, and premium and interest on, the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) Parent, (ii) each of the Company’s subsidiaries listed on
Schedule 1 hereto, and (iii) any subsidiary of the Company or Parent formed or
acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and respective successors and
assigns of Parent and the subsidiaries of the Company or Parent referred to in
(ii) and (iii) above ((i)–(iii) collectively, the “Guarantors”), pursuant to
their guarantees (the “Guarantees”).

The Purchaser is entitled to the benefits of the Stockholder’s Agreement, dated
as of April 30, 2013 (the “Stockholder’s Agreement”), pursuant to which Parent
has agreed to file one or more registration statements with the Securities and
Exchange Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities.

As used in this Agreement, the term “Transaction Documents” collectively refers
to this Agreement, the Indenture, the Stockholder’s Agreement and the
Securities.

1. Purchase of the Securities.

(a) The Company, subject to the conditions set forth in Sections 5 and 6 of this
Agreement, agrees to issue and sell (i) the 2026 Notes in an aggregate principal
amount of $1,000,000,000 and (ii) the 2028 Notes in an aggregate principal
amount of $1,500,000,000 to the Purchaser as provided in this Purchase Agreement
(this “Agreement”), and the Purchaser agrees to purchase from the Company the
2026 Notes at a price equal to 100% of the principal amount thereof and the 2028
Notes at a price equal to 100% of the principal amount thereof (with the
consideration therefor delivered in the form contemplated by Section 2 hereof).
The Company will not be obligated to deliver any of the Notes except upon
payment and delivery of the Purchaser Exchange Notes (as defined below) for all
the Notes to be purchased as provided herein.

(b) The Purchaser represents, warrants and agrees that:

(i) Offshore Transaction. The Purchaser is located outside the United States and
is purchasing the Notes in an “offshore transaction” as defined in Regulation S.

(ii) Restricted Notes. The Purchaser (i) acknowledges that the issuance of the
Notes has not been registered or qualified under the Securities Act or any state
securities laws, and the Notes are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless they are subsequently registered and qualified under the Securities Act
and applicable state laws or unless an exemption from such registration and
qualification is available, and that the Notes will bear a legend to such
effect, (ii) is purchasing the Notes without any intention of selling,
distributing or otherwise disposing of the Notes in a manner that would violate
the registration requirements of the Securities Act and (iii) agrees that all
offers and sales of the Notes prior to the expiration of 40 days from the
Closing Date shall be made only in accordance with Rules 903 or 904 under the
Securities Act, pursuant to registration of the Securities under the Securities
Act or pursuant to an available exemption from the registration requirements of
the Securities Act. The Purchaser confirms to the Company that it has

 

2



--------------------------------------------------------------------------------

such knowledge and experience in business matters that the Purchaser is capable
of evaluating the merits and risks of an investment in the Notes and of making
an informed investment decision and understands that (x) this investment is
suitable only for an investor which is able to bear the economic consequences of
losing its entire investment and (y) the purchase of the Notes by the Purchaser
is a speculative investment which involves a high degree of risk of loss of the
entire investment.

(iii) Adequate Information; No Reliance. The Purchaser acknowledges and agrees
that (i) the Purchaser has been furnished with all materials it considers
relevant to making an investment decision to purchase the Notes and has had the
opportunity to review the Company’s filings and submissions with the Commission,
including, without limitation, all information filed or furnished pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Purchaser has had a full opportunity to ask questions of the Company concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the Notes, and
(iii) the Purchaser has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
purchase of the Notes and to make an informed investment decision with respect
to the purchase of the Notes. The Purchaser understands that nothing in this
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Notes constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors and made
such investigation as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Notes.

(iv) No Public Market. The Purchaser understands that no public market exists
for the Notes, and that there is no assurance that a public market will ever
develop for the Notes.

2. Payment and Delivery.

(a) Payment for the Notes will be made by the Purchaser by delivery, by the
Purchaser to the Company for cancellation, of $1,250,000,000.00 in aggregate
principal amount of the Company’s 8.097% Senior Reset Notes due 2021 (the
“2021 Notes”) and $1,250,000,000.00 in aggregate principal amount of the
Company’s 8.195% Senior Reset Notes due 2022 (the “2022 Notes”; such 2021 Notes
and 2022 Notes to be delivered by the Purchaser to the Company for cancellation,
the “Purchaser Exchange Notes”) held by the Purchaser on April 30, 2018 (the
“Closing Date”) by which the Purchaser shall be deemed to have paid the purchase
price for the Notes in an amount of $2,500,000,000.00 and shall not be required
to advance the principal amount of the Notes in such amount (i.e., so that there
is no movement of cash from the Purchaser to the Company with respect to the
Purchaser’s obligations pursuant to the purchase of the Notes). On the Closing
Date, the Company will deliver to the Trustee, for the account of the Purchaser,
one or more definitive certificates evidencing the 2026 Notes and the 2028
Notes.

 

3



--------------------------------------------------------------------------------

(b) The payment for and delivery of the Notes pursuant to clause (a) of this
Section 2 will occur at the offices of Fried, Frank, Harris, Shriver & Jacobson
LLP, One New York Plaza, New York, New York 10004, at 10:00 AM, New York City
time. Interest on the Notes will accrue from and after the Closing Date.

(c) The Company shall duly pay any transfer taxes payable in connection with the
sale of the Notes to the Purchaser by the Company. The Purchaser shall be
responsible for any transfer taxes due on any subsequent resales of the Notes.

3. Representations and Warranties of the Company. The Company and the Guarantors
jointly and severally represent and warrant to the Purchaser as of the date
hereof (or such other date as is expressly stated herein):

(a) Time of Sale Information. The information (the “Public Information”) about
Parent and each of Parent’s subsidiaries listed on Schedule 2 hereto (the
“Subsidiaries”) set forth in Parent’s public filings with the Commission made at
or prior to 3:40 PM, New York City time on the date hereof (the “Time of Sale”,
and such information, the “Time of Sale Information”) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company and the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to the Purchaser furnished to the Company in writing
by the Purchaser expressly for use in the Time of Sale Information.

(b) Incorporated Documents. The documents constituting the Public Information,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and did not and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c) Organization and Good Standing. As of the date of this Agreement and the
Closing Date, each of the Company and the Guarantors (i) has been, or will be,
as applicable, duly organized and is, or will be, as applicable, validly
existing as a corporation, partnership or limited liability company in good
standing under the laws of its jurisdiction of organization, (ii) has, or will
have, as applicable, all requisite power and authority to carry on its business
as it is currently being conducted and as described in the Time of Sale
Information, and to own, lease and operate its respective properties and
(iii) is, or will be, as applicable, duly qualified and authorized to do
business and is, or will be, as applicable, in good standing as a foreign
corporation, partnership or limited liability company in each jurisdiction in
which the character or location of its properties (owned, leased or licensed) or
the nature or conduct of its business makes such qualification necessary, except
for those failures to be so qualified or in good standing which (individually or
in the aggregate) would not reasonably be expected to have a material adverse
effect on (A) the business, assets, financial condition, results of operations,
or properties of the Company and the Guarantors, taken as a whole, (B) the
long-term debt or capital stock of Parent or any Subsidiary, (C) the issuance of
the Notes or the related Guarantees or (D) the validity of this Agreement or any
other Transaction Document or the transactions described in the Time of Sale
Information.

 

4



--------------------------------------------------------------------------------

(d) Due Authorization; Execution and Delivery. The Company and each of the
Guarantors has and will have on the Closing Date the required corporate, limited
liability company or partnership power and authority to perform its obligations
under this Agreement and to execute, deliver and perform its obligations under
each of the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby.

(e) The Notes and the Guarantees. The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered by the
Company as provided in the Indenture and paid for by the Purchaser in accordance
with the terms hereof will constitute valid and legally binding obligations of
the Company enforceable against the Company in accordance with their terms,
subject to the effect of (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
at law or in equity) (clauses (i) and (ii) are referred to herein collectively
as the “Enforceability Exceptions”), and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly and validly authorized by each of
the Guarantors for issuance to the Purchaser pursuant to this Agreement and,
when executed by the respective Guarantors in accordance with the provisions of
the Indenture and when delivered to the Purchaser in accordance with the terms
hereof and thereof, and when the Notes have been issued and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Purchaser in accordance with the terms hereof and thereof, will constitute
valid and legally binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture and enforceable against each of them in accordance
with their terms, subject to the effect of the Enforceability Exceptions.

(f) The Indenture. The Base Indenture has been duly and validly authorized by
the Company and each Guarantor party thereto and (assuming the due
authorization, execution and delivery by the Trustee) constitutes a valid and
legally binding agreement of the Company and each Guarantor party thereto ,
enforceable against each of them in accordance with its terms, subject to the
effect of the Enforceability Exceptions. Each of the Supplemental Indentures has
been duly and validly authorized by the Company and each of the Guarantors and,
when duly executed and delivered by the Company and each Guarantor and (assuming
the due authorization, execution and delivery by the Trustee), will constitute a
valid and legally binding agreement of the Company and each Guarantor,
enforceable against each of them in accordance with its terms, subject to the
effect of the Enforceability Exceptions. The Indenture conforms in all material
respects to the applicable requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”) and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(g) The Purchase Agreement and Stockholder’s Agreement. This Agreement has been
duly and validly authorized, executed and delivered by the Company and each
Guarantor and constitutes a valid and legally binding agreement of the Company
and each Guarantor enforceable against the Company and each Guarantor in
accordance with its terms, subject to the Enforceability Exceptions; and the
Stockholder’s Agreement has been duly authorized and duly executed and delivered
by Parent and constitutes a valid and legally binding agreement of Parent
enforceable against Parent in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.

 

5



--------------------------------------------------------------------------------

(h) Investment Company Act. Each of the Company and each Guarantor is not now
and, after completion of the sale of the Notes as contemplated hereunder will
not be, required to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

(i) Margin Rules. Neither the issuance, sale and delivery of the Notes nor the
application of the proceeds thereof by the Company as described in Section 4(b)
of this Agreement will violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board of Governors.

(j) Solvency. The Company and the Guarantors, on a consolidated basis, are not,
nor will the Company and the Guarantors, on a consolidated basis, be, after
giving effect to the performance of this Agreement and the execution, delivery
and performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, (i) left with unreasonably small
capital with which to carry on their businesses as proposed to be conducted,
(ii) unable to pay their debts (contingent or otherwise) as they mature or
(iii) insolvent. The fair value and present fair saleable value of the assets of
the Company and the Guarantors, on a consolidated basis, exceeds the amount that
will be required to be paid on or in respect of their existing debts and other
liabilities (including contingent liabilities) as they become absolute and
matured.

(k) No Broker’s Fees. There are no contracts, agreements or understandings
between or among Parent and the Subsidiaries, and any other person that would
give rise to a valid claim against Parent or any Subsidiary or the Purchaser for
a brokerage commission, finder’s fee or like payment in connection with the sale
of the Notes.

(l) No General Solicitation or Directed Selling Efforts. None of the Company nor
any of its controlled affiliates or any other person acting on its or their
behalf (other than the Purchaser, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Notes by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts with respect to the Notes within the meaning of Regulation S under the
Securities Act (“Regulation S”), and all such persons have complied with the
offering restrictions requirement of Regulation S with respect to the Notes.

(m) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 1(b) and its compliance with
its agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Purchaser to register the sale of the
Notes of the Purchaser under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.

 

6



--------------------------------------------------------------------------------

(n) No Conflicts; No Consents Required. None of (i) the execution, delivery and
performance by the Company and each Guarantor, as applicable, of this Agreement,
the Indenture and the consummation of the transactions contemplated by the
Transaction Documents to which each of them, respectively, is a party nor
(ii) the issuance and sale of the Notes and the issuance of the Guarantees
violates or will violate, conflicts with or will conflict with, requires or will
require consent under, or results or will result in a breach of any of the terms
and provisions of, or constitutes or will constitute a default (or an event
which with notice or lapse of time, or both, would constitute a default) under,
or results or will result in the creation or imposition of any “Lien” (as
defined in the Indenture) upon any property or assets of the Company or any
Guarantor, or an acceleration of any “Indebtedness” (as defined in the
Indenture) of the Company or any Guarantor pursuant to (A) any provision of the
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents of the Company or any Guarantor, (B) any bond,
debenture, note, indenture, mortgage, deed of trust, loan agreement or other
agreement, instrument, franchise, license or permit to which the Company or any
Guarantor is a party or by which the Company or any Guarantor or their
respective properties, operations or assets is or may be bound or (C) any
statute, law, rule, regulation, ordinance, directive, judgment, decree or order
of any judicial, regulatory or other legal or governmental agency or body,
domestic or foreign, except in the case of clauses (B) and (C) above as would
not reasonably be expected to have a material adverse effect.

(o) Compliance with Money Laundering Laws. The operations of Parent and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where Parent and the Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Parent or any Subsidiary with respect to the Anti-Money
Laundering Laws is pending or, to the Company’s and the Guarantors’ knowledge,
threatened.

(p) No Conflicts with Sanctions Laws. None of Parent, any of its Subsidiaries,
or, to the Company’s and the Guarantors’ knowledge, any director, officer,
agent, employee or controlled affiliate of Parent or any of its Subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. Government (including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other applicable sanctions authority
(collectively, “Sanctions”), nor is Parent or any of its Subsidiaries located,
organized or resident in a country or territory that is the subject or the
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Syria and Crimea (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds from the sale of the Notes hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, (i) to finance or facilitate
the activities of any person subject to any Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by the Purchaser of Sanctions.
For the past 5 years, Parent and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that is the subject of any Sanctions or with any Sanctioned Country.

 

7



--------------------------------------------------------------------------------

(q) Foreign Corrupt Practices Act Matters. Neither Parent nor any of its
Subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or controlled affiliate of Parent or any of
its Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government- owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 or any other applicable anti-bribery or anti-corruption
laws; or (iv) made, offered, agreed, requested or taken an act in furtherance of
any unlawful bribe or other unlawful benefit, including, without limitation, any
unlawful rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit. Parent and the Subsidiaries have instituted,
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

Any certificate signed by or on behalf of the Company or any Guarantor and
delivered to the Purchaser or to counsel for the Purchaser pursuant to this
Agreement or any of the other Transaction Documents shall be deemed to be a
representation and warranty by the Company or such Guarantor, as the case may
be, to the Purchaser as to the matters covered thereby and not a personal
representation or warranty by the person executing such certificate.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with the Purchaser that:

(a) Notice to the Purchaser. The Company will advise the Purchaser promptly, and
confirm such advice in writing, (i) of the issuances by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Public Information or the initiation or threatening of any proceeding for that
purpose; and the Company will use commercially reasonable efforts to prevent the
issuance of any such order preventing or suspending the use of the Public
Information and, if any such order is issued, will use commercially reasonable
efforts to obtain as soon as possible the withdrawal thereof, (ii) of the
occurrence of any event at any time prior to the Closing Date as a result of
which any of the Public Information, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances existing when such Public Information
is filed with the Commission or delivered to the Purchaser, not misleading,
(iii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Notes for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use commercially reasonable efforts to prevent the issuance of any such
order suspending any such qualification of the Notes and, if any such order is
issued, will use commercially reasonable efforts to obtain as soon as possible
the withdrawal thereof, and (iv) the occurrence of any actual or potential Legal
Impediment (as defined herein).

 

8



--------------------------------------------------------------------------------

(b) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Notes to refinance existing indebtedness as described in Section 2(a) of
this Agreement.

(c) Supplying Information. While the Notes remain outstanding and (i) are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and (ii) any of the Notes are beneficially owned by the Purchaser
or any of the Purchaser’s affiliates, the Company and each of the Guarantors
will, during any period in which the Company is not subject to and in compliance
with Section 13 or 15(d) of the Exchange Act, furnish to holders of the Notes
and prospective purchasers of the Notes designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(d) DTC. The Company will assist the Purchaser, to the extent requested, in
arranging for the Notes to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).

(e) No Integration. Neither the Company nor any of its controlled affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes in a manner that would require
registration of the Notes under the Securities Act.

(f) No Directed Selling Efforts. None of the Company nor any of its affiliates
nor any other person acting on its or their behalf (other than the Purchaser, as
to which no covenant is given) will engage in any directed selling efforts with
respect to the Notes within the meaning of Regulation S, and all such persons
will comply with the offering restrictions requirement of Regulation S with
respect to the Notes.

(g) Supplemental Indentures. On the Closing Date, a Company Order (as defined in
the Base Indenture) instructing the Trustee to authenticate the Notes for
issuance, and the Supplemental Indentures relating to the Notes, shall be duly
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors, the Notes shall be duly executed and delivered by a duly
authorized officer of the Company and authenticated by the Trustee and the
Guarantees shall have been duly executed and delivered by a duly authorized
officer of each of the Guarantors.

(h) Notes Redemption. On or prior to March 29, 2018, the Company will deliver to
the Purchaser (with copy to the Trustee) notices of redemption with respect to
the 2021 Notes and the 2022 Notes in accordance with the respective Sec. 3.01 of
the indentures governing the 2021 Notes (the “2021 Notes Indenture”) and the
2022 Notes (the “2022 Notes Indenture”) and Section 5 of the respective
Purchaser Exchange Notes. For the avoidance of doubt, if any redemption date
specified in any such notice of redemption falls on a day that is not a Business
Day (as defined under the 2021 Notes Indenture or the 2022 Notes Indenture, as
applicable), the 2021 Notes and 2022 Notes shall be delivered for redemption on
the next succeeding business day, and no interest shall accrue thereon for the
intervening period. In accordance with Section 2(a) of this Agreement the
Purchaser Exchange Notes shall be delivered by the Purchaser to the Company on
the Closing Date in exchange for the delivery of the Notes and therefore the

 

9



--------------------------------------------------------------------------------

Company shall not redeem the Purchaser Exchange Notes but shall pay to the
Purchaser the redemption price for the Purchaser Exchange Notes set forth in the
2021 Notes Indenture and 2022 Notes Indenture, as applicable, less the principal
amount of the Purchaser Exchange Notes, plus accrued and unpaid interest on the
Purchaser Exchange Notes to, but not including, the Closing Date.

5. Conditions of Purchaser’s Obligations. The obligation of the Purchaser to
purchase the Notes on the Closing Date, as provided herein, is subject to the
performance by the Company and the Guarantors of their respective covenants and
other obligations under Sections 1(a), 4(g) and 4(h) hereof and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in Sections 3(a) and (b) of this Agreement shall be true and
correct as of the dates specified therein and the representations and warranties
of the Company set forth in Sections 3(c) through (g) of this Agreement shall be
true and correct as of the Closing Date;

(b) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prohibit the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date,
prohibit the issuance or sale of the Notes or the issuance of the Guarantees
(each, a “Legal Impediment”); and

(c) Legal Opinion. The Purchaser shall have received a letter from Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Company, entitling Purchaser to
rely on any opinion of counsel issued by Fried, Frank, Harris, Shriver &
Jacobson LLP to the Trustee in connection with the issuance of the Notes.

6. Conditions of Company’s Obligations. The obligation of the Company to issue
and sell Notes on the Closing Date as provided herein is subject to the
performance by the Purchaser of its covenants and other obligations hereunder
and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchaser set forth in Section 1(b) of this Agreement shall be true and correct
on the date of this Agreement and the Closing Date.

(b) No Legal Impediment to Issuance. No Legal Impediment shall have occurred;

provided that the Company, in its sole discretion, may waive (in whole or in
part) any failure by the Purchaser to perform its covenants and other
obligations hereunder or any of the foregoing additional conditions.

7. Effectiveness of Agreement; Closing Date Deliverables. This Agreement shall
become effective upon the execution and delivery of a counterpart hereof by each
of the parties hereto.

 

10



--------------------------------------------------------------------------------

8. Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, the Company and each of the Guarantors jointly and
severally agree with the Purchaser to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation, and delivery of the Notes and the issuance of the
Guarantees; (ii) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; and (iii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any outside
counsel to such parties). Except as contemplated otherwise in this Agreement or
the Stockholder’s Agreement, the Company shall not be obligated in any manner to
pay or reimburse any expenses or other costs of the Purchaser, including, but
not limited to, the costs and expenses of the Purchaser’s legal counsel or any
costs incurred by the Purchaser in connection with the transactions contemplated
hereby.

9. No Assignment; Persons Entitled to Benefit of Agreement. No party shall be
permitted to assign its rights or obligations under this Agreement without the
consent of all other parties. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors. Nothing in
this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein. No purchaser of Notes from the Purchaser
shall be deemed to be a successor merely by reason of such purchase.

10. Default by Purchaser. If the Purchaser shall fail to purchase and pay for
any of the Notes agreed to be purchased by the Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its
obligations under this Agreement, the Company shall be entitled to seek specific
performance of the Purchaser’s obligation to purchase and pay for the Notes in
addition to any other remedies available to the Company at law or in equity.

11. Term; Survival. This Agreement shall terminate upon the delivery of and
payment (including, for the avoidance of doubt, delivery of the Purchaser
Exchange Notes) for the Notes in accordance with Section 2. The representations,
warranties and agreements of the Company, the Guarantors and the Purchaser
contained in this Agreement or made by or on behalf of the Company, the
Guarantors or the Purchaser pursuant to this Agreement or any certificate
delivered pursuant hereto shall survive such termination and shall remain in
full force and effect, regardless of any investigation made by or on behalf of
the Company, the Guarantors or the Purchaser.

12. Registration Rights. Notwithstanding anything in the Stockholder’s Agreement
to the contrary, Parent shall not be required to file a registration statement
with the Commission providing for the registration under the Securities Act of
the Securities prior to the date that is six months after the Closing Date, with
respect to the Notes.

13. Additional Disclosures. Purchaser shall be deemed to have received any
information filed by Parent or the Company with the Commission subsequent to the
date of this Agreement and prior to the Closing Date. The Company may elect in
its sole discretion to deliver to the Purchaser at any time prior to the Closing
Date one or more disclosure schedules (the “Disclosure Schedules”). Any such
Disclosure Schedules may be designated by the Company as confidential, in which
case Purchaser shall keep such information confidential until the Company or
Parent elects in its sole discretion to release such information.

 

11



--------------------------------------------------------------------------------

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City or Bonn, Germany.

15. Miscellaneous.

(a) Notices.

(i) Subject to subsection (ii) below, all notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication. Notices to the
Purchaser shall be mailed, delivered, couriered or faxed to Deutsche Telekom AG,
Friedrich-Ebert-Allee 140, 53113 Bonn, Germany, Attention: Group Treasurer (Fax:
+49 228 181 84088) and with a copy to Deutsche Telekom AG, Friedrich-Ebert-Allee
140, 53113 Bonn, Germany, Attention: General Counsel (Fax: +49 228 181 74006).
If sent to the Company and the Guarantors, all communications hereunder shall be
mailed, delivered, couriered or faxed to T-Mobile USA, Inc., 12920 SE 38th
Street, Bellevue, Washington 98006, Attention: General Counsel, and with a copy
to Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York,
New York 10004, Attention: Daniel J. Bursky and Mark Hayek.

(b) Governing Law and Jurisdiction. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflict of laws provisions thereof. Each of the parties hereto agrees
that any suit, action or proceeding against it brought by any of the other
parties hereto or any of the other parties’ directors, officers, employees or
agents or by any person who controls such other party, arising out of or based
upon this Agreement or the transactions contemplated hereby may be instituted in
any state or federal court in the Borough of Manhattan in The City of New York,
New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such court in any suit, action or proceeding.

(c) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

12



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and supersedes all prior and contemporaneous agreements,
understandings and arrangements, oral or written, among the parties hereto with
respect to the subject matter hereof.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, T-MOBILE USA, INC. By:   /s/ J. Braxton Carter Name:   J.
Braxton Carter Title:   Executive Vice President and   Chief Financial Officer

[Purchase Agreement]

 



--------------------------------------------------------------------------------

IBSV LLC IOWA WIRELESS SERVICES, LLC IOWA WIRELESS SERVICES HOLDING CORPORATION
METROPCS CALIFORNIA, LLC METROPCS FLORIDA, LLC METROPCS GEORGIA, LLC METROPCS
MASSACHUSETTS, LLC METROPCS MICHIGAN, LLC METROPCS NETWORKS CALIFORNIA, LLC
METROPCS NETWORKS FLORIDA, LLC METROPCS NEVADA, LLC METROPCS NEW YORK, LLC
METROPCS PENNSYLVANIA, LLC METROPCS TEXAS, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC. SUNCOM WIRELESS HOLDINGS, INC. SUNCOM WIRELESS INVESTMENT
COMPANY LLC SUNCOM WIRELESS LICENSE COMPANY, LLC SUNCOM WIRELESS MANAGEMENT
COMPANY, INC. SUNCOM WIRELESS OPERATING COMPANY, L.L.C. SUNCOM WIRELESS PROPERTY
COMPANY, L.L.C. SUNCOM WIRELESS, INC. T-MOBILE CENTRAL LLC T-MOBILE FINANCIAL
LLC T-MOBILE LEASING LLC T-MOBILE LICENSE LLC T-MOBILE NORTHEAST LLC T-MOBILE
PCS HOLDINGS LLC T-MOBILE PUERTO RICO HOLDINGS LLC T-MOBILE PUERTO RICO LLC
T-MOBILE RESOURCES CORPORATION T-MOBILE SOUTH LLC T-MOBILE SUBSIDIARY IV
CORPORATION T-MOBILE US, INC. T-MOBILE WEST LLC TRITON PCS FINANCE COMPANY, INC.
TRITON PCS HOLDINGS COMPANY L.L.C. VOICESTREAM PCS I IOWA CORPORATION By:   /s/
J. Braxton Carter Name:   J. Braxton Carter Title:   Authorized Person

[Purchase Agreement]

 



--------------------------------------------------------------------------------

Accepted: January 22, 2018

 

DEUTSCHE TELEKOM AG By:   /s/ Juergen Kistner Name   Juergen Kistner Title:  
Vice President GTR-CFT

 

DEUTSCHE TELEKOM AG By:   /s/ Markus Schäfer Name:   Markus Schäfer Title:   VP
GTR-MKT

[Purchase Agreement]

 



--------------------------------------------------------------------------------

Schedule 1

GUARANTORS

 

Entity

  

Jurisdiction of Organization

IBSV LLC

   Delaware

Iowa Wireless Services, LLC

   Delaware

Iowa Wireless Services Holding Corporation

   Delaware

MetroPCS California, LLC

   Delaware

MetroPCS Florida, LLC

   Delaware

MetroPCS Georgia, LLC

   Delaware

MetroPCS Massachusetts, LLC

   Delaware

MetroPCS Michigan, LLC

   Delaware

MetroPCS Networks California, LLC

   Delaware

MetroPCS Networks Florida, LLC

   Delaware

MetroPCS Nevada, LLC

   Delaware

MetroPCS New York, LLC

   Delaware

MetroPCS Pennsylvania, LLC

   Delaware

MetroPCS Texas, LLC

   Delaware

Powertel Memphis Licenses, Inc.

   Delaware

Powertel/Memphis, Inc.

   Delaware

SunCom Wireless Holdings, Inc.

   Delaware

SunCom Wireless Investment Company LLC

   Delaware

SunCom Wireless License Company, LLC

   Delaware

SunCom Wireless Management Company, Inc.

   Delaware

SunCom Wireless Operating Company, L.L.C.

   Delaware

SunCom Wireless Property Company, L.L.C.

   Delaware

SunCom Wireless, Inc.

   Delaware

T-Mobile Central LLC

   Delaware

T-Mobile Financial LLC

   Delaware

T-Mobile Leasing LLC

   Delaware

T-Mobile License LLC

   Delaware

T-Mobile Northeast LLC

   Delaware

T-Mobile PCS Holdings LLC

   Delaware

T-Mobile Puerto Rico Holdings LLC

   Delaware

T-Mobile Puerto Rico LLC

   Delaware

T-Mobile Resources Corporation

   Delaware

T-Mobile South LLC

   Delaware

T-Mobile Subsidiary IV Corporation

   Delaware

T-Mobile US, Inc.

   Delaware

T-Mobile West LLC

   Delaware

Triton PCS Finance Company, Inc.

   Delaware

Triton PCS Holdings Company L.L.C.

   Delaware

VoiceStream PCS I Iowa Corporation

   Delaware

 

S1-1



--------------------------------------------------------------------------------

Schedule 2

SUBSIDIARIES

 

Entity

  

Jurisdiction of Organization

IBSV LLC

   Delaware

Iowa Wireless Services LLC

   Delaware

Iowa Wireless Services Holding Corporation

   Delaware

MetroPCS California, LLC

   Delaware

MetroPCS Florida, LLC

   Delaware

MetroPCS Georgia, LLC

   Delaware

MetroPCS Massachusetts, LLC

   Delaware

MetroPCS Michigan, LLC

   Delaware

MetroPCS Networks California, LLC

   Delaware

MetroPCS Networks Florida, LLC

   Delaware

MetroPCS Nevada, LLC

   Delaware

MetroPCS New York, LLC

   Delaware

MetroPCS Pennsylvania, LLC

   Delaware

MetroPCS Texas, LLC

   Delaware

Powertel Memphis Licenses, Inc.

   Delaware

Powertel/Memphis, Inc.

   Delaware

SunCom Wireless Holdings, Inc.

   Delaware

SunCom Wireless Investment Company LLC

   Delaware

SunCom Wireless License Company, LLC

   Delaware

SunCom Wireless Management Company, Inc.

   Delaware

SunCom Wireless Operating Company, L.L.C.

   Delaware

SunCom Wireless Property Company, L.L.C.

   Delaware

SunCom Wireless, Inc.

   Delaware

T-Mobile Airtime Funding LLC

   Delaware

T-Mobile Central LLC

   Delaware

T-Mobile Financial LLC

   Delaware

T-Mobile Handset Funding LLC

   Delaware

T-Mobile Leasing LLC

   Delaware

T-Mobile License LLC

   Delaware

T-Mobile Northeast LLC

   Delaware

T-Mobile PCS Holdings LLC

   Delaware

T-Mobile Puerto Rico Holdings LLC

   Delaware

T-Mobile Puerto Rico LLC

   Delaware

T-Mobile Resources Corporation

   Delaware

T-Mobile South LLC

   Delaware

T-Mobile Subsidiary IV Corporation

   Delaware

T-Mobile USA Foundation

   Washington

T-Mobile USA, Inc.

   Delaware

T-Mobile USA Tower LLC

   Delaware

T-Mobile West LLC

   Delaware

 

S2-1



--------------------------------------------------------------------------------

T-Mobile West Tower LLC

   Delaware

TMUS Assurance Corporation

   Hawaii

Triton PCS Finance Company, Inc.

   Delaware

Triton PCS Holdings Company L.L.C.

   Delaware

VoiceStream PCS I Iowa Corporation

   Delaware

 

S2-2



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF NOTES

Attached.



--------------------------------------------------------------------------------

DESCRIPTION OF NOTES

You can find the definitions of certain terms used in this description of notes
under the caption “—Certain Definitions” below. In this description of notes,
“Issuer” refers only to T-Mobile USA, Inc., a Delaware corporation, and not to
any of its Subsidiaries, and “Parent” refers only to T-Mobile US, Inc., a
Delaware corporation and the direct parent company of Issuer, and not to any of
its Subsidiaries.

Issuer will issue $2,500,000,000 in aggregate principal amount of notes in this
offering as two separate series: $1,000,000,000 in aggregate principal amount of
notes due 2026 (the “2026 notes”) and $1,500,000,000 in aggregate principal
amount of notes due 2028 (the “2028 notes” and together with the 2026 notes, the
“notes”).

Issuer will issue the notes under that certain base indenture (the “base
indenture”) among itself, Parent, the Subsidiary Guarantors and Deutsche Bank
Trust Company Americas, as trustee (the “trustee”), dated April 28, 2013, as
supplemented with respect to each series of notes, by a supplemental indenture
(for each such series, the “supplemental indenture”) among Issuer, Parent, the
Subsidiary Guarantors and the trustee. In this description of notes, the term
“indenture” refers to the base indenture as supplemented separately by the
supplemental indenture for each series of notes. The terms of the notes of each
series include those stated in the indenture and those made part of the
indenture by reference to the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

The obligations and covenants of Issuer described hereunder are only of Issuer
and not of Parent. Although Parent is a guarantor of the notes, it and its
Subsidiaries, except Issuer and its Restricted Subsidiaries, are generally not
subject to any of the obligations and covenants described hereunder.

The following description is a summary of the material provisions of the
indenture. It does not restate the indenture in its entirety. We urge you to
read the indenture in its entirety because it, and not this description of
notes, defines your rights as a holder of the notes. For more information on how
you can obtain a copy of the base indenture and supplemental indenture, see
“Where You Can Find More Information.” Certain defined terms used in this
description of notes but not defined below under “—Certain Definitions” have the
meanings assigned to them in the indenture.

The registered holder of a note will be treated as the owner of the note for all
purposes. Only registered holders will have rights under the indenture.

Brief Description of the Notes and the Note Guarantees

The Notes

The notes of each series:

 

  •   will be general unsecured, unsubordinated obligations of Issuer;

 

  •   will be senior in right of payment to any future Indebtedness of Issuer to
the extent that such future Indebtedness provides by its terms that it is
subordinated to the notes;

 

  •   will be equal in right of payment with any of Issuer’s existing and future
Indebtedness and other liabilities that are not by their terms subordinated in
right of payment to the notes, including, without limitation, borrowings under
the Revolving Credit Facilities and the Term Loan Credit Agreement (including
the Incremental Term Loan Facility) and the Existing Senior Notes;

 

  •   will be effectively subordinated to Issuer’s existing and future secured
Indebtedness, including borrowings under the Secured Revolving Credit Facility
and the Term Loan Credit Agreement (including the Incremental Term Loan
Facility) to the extent of the value of Issuer’s assets constituting collateral
securing such Indebtedness;

 

A-1



--------------------------------------------------------------------------------

  •   will be structurally subordinated to all of the liabilities and any future
preferred stock of Issuer’s non-guarantor subsidiaries; and

 

  •   will be unconditionally guaranteed on a senior unsecured basis by the
Guarantors.

See “Risk Factors—Risks Related to the Notes—The notes and the guarantees will
be unsecured and effectively subordinated to Issuer’s and the guarantors’
existing and future secured indebtedness, including borrowings under the Term
Loan Credit Agreement and the Secured Revolving Credit Facility, and
structurally subordinated to the indebtedness and other liabilities of Issuer’s
non-guarantor subsidiaries.”

Assuming that on September 30, 2017, we had completed the January 2018 Notes
Redemption, effected the Revolver Borrowing, completed the offering of the notes
and used the proceeds thereof as anticipated, we would have had approximately
$31.0 billion of outstanding indebtedness, including $21.6 billion of
outstanding indebtedness under the Issuer’s Existing Senior Notes and the notes
offered hereby, $4.0 billion of outstanding secured indebtedness under the Term
Loan Credit Agreement, $1.0 billion of outstanding secured indebtedness under
the Secured Revolving Credit Facility and approximately $2.6 billion in tower
obligations relating to the Tower Transactions. We also would have had $0.5
billion available for borrowing under the Secured Revolving Credit Facility and
$1.0 billion available for borrowing under the Unsecured Revolving Credit
Facility.

As of September 30, 2017, Issuer’s Subsidiaries that will not guarantee the
notes that were included in Parent’s consolidated financial statements as of
such date had approximately $1.5 billion of total assets (excluding receivables
due from Issuer and its guarantor Subsidiaries) and $2.6 billion in
Indebtedness, other liabilities and preferred stock (excluding payables due to
Issuer and its guarantor subsidiaries).

The Note Guarantees

The notes will be guaranteed by Parent, all of Issuer’s Domestic Restricted
Subsidiaries that are Wholly-Owned Subsidiaries (other than Designated Tower
Entities, Immaterial Subsidiaries and the Reinsurance Entity), Issuer’s
Restricted Subsidiaries that guarantee any Specified Issuer Indebtedness, and
any future Subsidiary of Parent that directly or indirectly owns equity
interests of Issuer. These Note Guarantees will be joint and several obligations
of the Guarantors. The obligations of each Guarantor under its Note Guarantee
will be limited as necessary to prevent that Note Guarantee from constituting a
fraudulent conveyance under applicable law. See “Risk Factors—Risks Related to
the Notes—The guarantees may not be enforceable because of fraudulent conveyance
laws.”

Each guarantee of the notes by a Guarantor:

 

  •   will be a general unsecured, unsubordinated obligation of that Guarantor;

 

  •   will be senior in right of payment to any future Indebtedness of that
Guarantor to the extent that such future Indebtedness provides by its terms that
it is subordinated in right of payment to such Guarantor’s guarantee of the
notes;

 

  •   will be equal in right of payment with all existing and future
Indebtedness and other liabilities of that Guarantor that are not by their terms
subordinated to its guarantee of the notes, including, without limitation, any
guarantees of the borrowings under the Revolving Credit Facilities and the Term
Loan Credit Agreement (including the Incremental Term Loan Facility) and
Issuer’s Existing Senior Notes;

 

  •   will be effectively subordinated to that Guarantor’s existing and future
secured Indebtedness, including its guarantee of the borrowings under the
Secured Revolving Credit Facility and the Term Loan Credit Agreement (including
the Incremental Term Loan Facility) to the extent of the value of the assets of
such Guarantor constituting collateral securing that Indebtedness; and

 

  •   will be structurally subordinated to all of the Indebtedness and other
liabilities and any future preferred stock of any subsidiaries of such Guarantor
that do not guarantee the notes.

 

A-2



--------------------------------------------------------------------------------

See “Risk Factors—Risks Related to the Notes—The notes and the guarantees will
be unsecured and effectively subordinated to Issuer’s and the guarantors’
existing and future secured indebtedness, including the Incremental Term Loan
Facility and borrowings under the Secured Revolving Credit Facility and Term
Loan Credit Agreement, and structurally subordinated to the indebtedness and
other liabilities of Issuer’s non-guarantor subsidiaries.”

Under the circumstances described below under the subheading “—Certain
Covenants—Additional Note Guarantees,” one or more of Issuer’s Subsidiaries
(including Issuer’s existing Domestic Restricted Subsidiaries) together with
certain newly created or acquired Subsidiaries in the future may not guarantee
the notes. In the event of a bankruptcy, liquidation or reorganization of any of
these non-guarantor Subsidiaries, the non-guarantor Subsidiaries will pay their
trade creditors and holders of their debt and other obligations before they will
be able to distribute any of their assets to Issuer.

As of the Series Issue Date, all of Issuer’s Subsidiaries other than the Layer3
Entities (if applicable) will be “Restricted Subsidiaries.” However, under the
circumstances described below under the caption “—Certain Covenants—Designation
of Restricted and Unrestricted Subsidiaries,” Issuer will be permitted to
designate certain of its Subsidiaries as “Unrestricted Subsidiaries.” Issuer’s
Unrestricted Subsidiaries will not be subject to many of the restrictive
covenants in the indenture. Issuer’s Unrestricted Subsidiaries will not
guarantee the notes.

Except as otherwise provided in the following paragraph, a Guarantor of the
notes of any series (other than Parent) may not sell or otherwise dispose of all
or substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person) another Person, other
than Issuer or another Guarantor, unless:

 

(1) immediately after giving effect to that transaction, no Default or Event of
Default exists in respect of the notes of such series; and

 

(2) either:

 

  (a) subject to the following paragraph and if it is not already a Guarantor of
the notes of such series, the Person acquiring the property in any such sale or
disposition or the Person formed by or surviving any such consolidation or
merger assumes all the obligations of that Guarantor under the indenture and its
Note Guarantee of the notes of such series pursuant to a supplemental indenture;
or

 

  (b) such sale or other disposition complies with the “Asset Sale” provisions
of the indenture (it being understood that only such portion of the Net Proceeds
as is or is required to be applied on or before the date of such release in
accordance with the terms of the indenture needs to be so applied).

The Note Guarantee of a Guarantor will be released in respect of the notes of
any series:

 

(1) only in the case of a Subsidiary Guarantor, in connection with any sale or
other disposition of all or substantially all of the assets of that Subsidiary
Guarantor (including by way of merger or consolidation) to a Person that is not
(either before or after giving effect to such transaction) Issuer or a
Restricted Subsidiary of Issuer, if the sale or other disposition is not
prohibited by the “Asset Sale” provisions of the indenture;

 

(2) only in the case of a Subsidiary Guarantor, in connection with any issuance,
sale or other disposition of Capital Stock of that Subsidiary Guarantor to a
Person that is not (either before or after giving effect to such transaction)
Issuer or a Restricted Subsidiary of Issuer, if the issuance, sale or other
disposition does not violate the “Asset Sale” or “Restricted Investment”
provisions of the indenture, and the Subsidiary Guarantor ceases to be a
Wholly-Owned Subsidiary of Issuer as a result of such sale or other disposition
and does not guarantee any Specified Issuer Indebtedness;

 

(3) if such Guarantor (other than Parent) ceases to guarantee any Specified
Issuer Indebtedness and such Guarantor would not otherwise be required to
guarantee the series of notes pursuant to the covenant described below under the
caption “—Certain Covenants—Additional Note Guarantees”;

 

A-3



--------------------------------------------------------------------------------

(4) if Issuer designates any Restricted Subsidiary that is a Guarantor to be an
Unrestricted Subsidiary in accordance with the applicable provisions of the
indenture;

 

(5) upon the legal defeasance, covenant defeasance, or satisfaction and
discharge of the indenture as provided below under the captions “—Legal
Defeasance and Covenant Defeasance” and “—Satisfaction and Discharge”;

 

(6) upon the liquidation or dissolution of such Guarantor (other than Parent)
provided no Default or Event of Default has occurred that is continuing; or

 

(7) if such Guarantor becomes an Immaterial Subsidiary and such Guarantor would
not otherwise be required to guarantee the series of notes pursuant to the
covenant described below under the caption “—Certain Covenants—Additional Note
Guarantees.”

See “—Repurchase at the Option of Holders—Asset Sales” below.

Principal, Maturity and Interest

After the completion of the January 2018 Notes Redemption and this offering, and
reflecting the anticipated use of proceeds thereof, Issuer would have
outstanding $21.6 billion in aggregate principal amount of senior notes.

Issuer will issue $2,500,000,000 in aggregate principal amount of notes in this
offering, of which $1,000,000,000 in aggregate principal amount will be 2026
notes and $1,500,000,000 in aggregate principal amount will be 2028 notes.

Issuer may issue further additional notes of any series from time to time, and
such additional notes of such series may be issued under the base indenture as
supplemented either by the supplemental indenture for such series of notes or
one or more other supplemental indentures. Any issuance of additional notes is
subject to all of the covenants in the indenture, including the covenant
described below under the caption “—Certain Covenants—Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock.” The notes of any series
and any additional notes of such series subsequently issued will be treated as a
single series for all purposes under the indenture, including, without
limitation, waivers, amendments, redemptions and offers to purchase.

Issuer will issue notes in minimum denominations of $2,000 and integral
multiples of $1,000. The 2026 notes will mature on February 1, 2026 and the 2028
notes will mature on February 1, 2028.

Interest on the 2026 notes will accrue at the rate of 4.500% per annum and
interest on the 2028 notes will accrue at the rate of 4.750% per annum, and
interest on each series of notes will be payable semiannually in arrears on
February 1 and August 1, commencing on August 1, 2018. Issuer will make each
interest payment to the holders of record on the immediately preceding
January 15 and July 15.

Interest on the notes will accrue from the date of original issuance or, if
interest has already been paid, from the date it was most recently paid.
Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months. If an interest payment date or the maturity date falls on a day
that is not a Business Day, the related payment of principal or interest will be
made on the next succeeding Business Day as if made on the date the payment was
due, and no interest shall accrue for the intervening period.

Payments of principal of and interest on the notes issued in book-entry form or
definitive form, if any, will be made as described below under the caption
“—Methods of Receiving Payments on the Notes.”

Each series of notes initially will be evidenced by one or more global notes
deposited with a custodian for, and registered in the name of, Cede & Co., as
nominee of The Depository Trust Company (“DTC”). Except as

 

A-4



--------------------------------------------------------------------------------

described below, beneficial interests in the global notes will be shown on, and
transfers thereof will be effected only through, records maintained by DTC and
its direct and indirect participants. We do not intend to apply for the notes to
be listed on any securities exchange or to arrange for the notes to be quoted on
any quotation system.

Methods of Receiving Payments on the Notes

If a holder of a definitive note has given wire transfer instructions to Issuer
and Issuer is the paying agent, Issuer will pay all principal, interest and
premium, if any, on that holder’s notes in accordance with those instructions
until given written notice to the contrary. All other payments on the notes will
be made at the Corporate Trust Office of the Trustee, unless Issuer elects to
make interest payments by check mailed to the noteholders at their address set
forth in the books and records of the registrar.

Paying Agent and Registrar for the Notes

The trustee will initially act as paying agent and registrar. Issuer may change
the paying agent or registrar without prior notice to the holders of the notes,
and Issuer or any of its Subsidiaries may act as paying agent or registrar.

Transfer and Exchange

Except as set forth below, the global notes may be transferred, in whole and not
in part, only to another nominee of DTC or to a successor of DTC or its nominee.

A holder of a definitive note may transfer or exchange notes in accordance with
the provisions of the indenture. The registrar and the trustee may require a
holder, among other things, to furnish appropriate endorsements and transfer
documents in connection with a transfer of notes. Holders will be required to
pay all taxes relating to, arising out of, or in connection with such transfer.
Issuer will not be required to transfer or exchange any note selected for
redemption. Also, Issuer will not be required to transfer or exchange any note
for a period of 15 days before a selection of notes to be redeemed.

Optional Redemption

2026 Notes

At any time prior to February 1, 2021, Issuer may on any one or more occasions
redeem up to 40% of the aggregate principal amount of the 2026 notes issued
under the applicable indenture, upon not less than 10 nor more than 60 days’
notice, at a redemption price equal to 104.500% of the principal amount of 2026
notes redeemed plus accrued and unpaid interest, if any, thereon to, but not
including, the applicable redemption date, subject to the rights of holders of
2026 notes on the relevant record date to receive interest due on the relevant
interest payment date for periods prior to such redemption date, with an amount
equal to the net cash proceeds of one or more sales of Equity Interests (other
than Disqualified Stock) of Issuer or contributions to Issuer’s common equity
capital made with an amount equal to the net cash proceeds of one or more sales
of Equity Interests (other than Disqualified Stock) of Parent; provided that:

 

  •   at least 50% of the aggregate principal amount of the 2026 notes issued
under the applicable indenture (excluding 2026 notes held by Issuer and its
Subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and

 

  •   the redemption occurs within 180 days of the date of the closing of such
sale of Equity Interests by Issuer or the date of contribution to Issuer’s
common equity capital made with an amount equal to the net cash proceeds of one
or more sales of Equity Interests of Parent.

On or after February 1, 2021, Issuer may redeem all or a part of the 2026 notes,
upon not less than 10 nor more than 60 days’ notice, at the redemption prices
(expressed as percentages of the principal amount of 2026

 

A-5



--------------------------------------------------------------------------------

notes redeemed) set forth below plus accrued and unpaid interest, if any, on the
2026 notes redeemed to, but not including, the applicable redemption date, if
redeemed during the twelve month period beginning on February 1 of the years
indicated below, subject to the rights of holders of 2026 notes on the relevant
record date to receive interest due on the relevant interest payment date for
periods prior to such redemption date:

 

Year

   Percentage  

2021

     102.250 % 

2022

     101.125 % 

2023 and thereafter

     100.000 % 

At any time prior to February 1, 2021, Issuer may also redeem all or a part of
the 2026 notes, upon not less than 10 nor more than 60 days’ notice, at a
redemption price equal to 100% of the principal amount of 2026 notes redeemed
plus the Applicable Premium for the 2026 notes as of, and accrued and unpaid
interest, if any, to, but not including, the redemption date, subject to the
rights of holders of 2026 notes on the relevant record date to receive interest
due on the relevant interest payment date for periods prior to such redemption
date.

Unless Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the 2026 notes or portions thereof called for redemption on
the redemption date.

2028 Notes

At any time prior to February 1, 2021, Issuer may on any one or more occasions
redeem up to 40% of the aggregate principal amount of the 2028 notes issued
under the applicable indenture, upon not less than 10 nor more than 60 days’
notice, at a redemption price equal to 104.750% of the principal amount of 2028
notes redeemed plus accrued and unpaid interest, if any, thereon to, but not
including, the applicable redemption date, subject to the rights of holders of
2028 notes on the relevant record date to receive interest due on the relevant
interest payment date for periods prior to such redemption date, with an amount
equal to the net cash proceeds of one or more sales of Equity Interests (other
than Disqualified Stock) of Issuer or contributions to Issuer’s common equity
capital made with an amount equal to the net cash proceeds of one or more sales
of Equity Interests (other than Disqualified Stock) of Parent; provided that:

 

  •   at least 50% of the aggregate principal amount of the 2028 notes issued
under the applicable indenture (excluding 2028 notes held by Issuer and its
Subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and

 

  •   the redemption occurs within 180 days of the date of the closing of such
sale of Equity Interests by Issuer or the date of contribution to Issuer’s
common equity capital made with an amount equal to the net cash proceeds of one
or more sales of Equity Interests of Parent.

On or after February 1, 2023, Issuer may redeem all or a part of the 2028 notes,
upon not less than 10 nor more than 60 days’ notice, at the redemption prices
(expressed as percentages of the principal amount of 2028 notes redeemed) set
forth below plus accrued and unpaid interest, if any, on the 2028 notes redeemed
to, but, not including, the applicable redemption date, if redeemed during the
twelve month period beginning on February 1 of the years indicated below,
subject to the rights of holders of 2028 notes on the relevant record date to
receive interest on the relevant interest payment date for periods prior to such
redemption date:

 

Year

   Percentage  

2023

     102.375 % 

2024

     101.583 % 

2025

     100.792 % 

2026 and thereafter

     100.000 % 

 

A-6



--------------------------------------------------------------------------------

At any time prior to February 1, 2023, Issuer may also redeem all or a part of
the 2028 notes, upon not less than 10 nor more than 60 days’ notice, at a
redemption price equal to 100% of the principal amount of 2028 notes redeemed
plus the Applicable Premium for the 2028 notes as of, and accrued and unpaid
interest, if any, to, but not including, the redemption date, subject to the
rights of holders of 2028 notes on the relevant record date to receive interest
due on the relevant interest payment date for periods prior to such redemption
date.

Unless Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the 2028 notes or portions thereof called for redemption on
the redemption date.

Mandatory Redemption

Issuer is not required to make mandatory redemption or sinking fund payments
with respect to the notes.

Repurchase at the Option of Holders

Change of Control Triggering Event

If a Change of Control Triggering Event occurs with respect to any series of
notes, each holder of notes of such series will have the right to require Issuer
to repurchase all or any part (equal to $2,000 or an integral multiple of
$1,000) of that holder’s notes of such series pursuant to a Change of Control
Offer on the terms set forth in the indenture. In the Change of Control Offer,
Issuer will offer a Change of Control Payment in cash equal to 101% of the
aggregate principal amount of notes repurchased plus accrued and unpaid
interest, if any, on the notes repurchased to, but not including, the date of
purchase, subject to the rights of holders of notes on the relevant record date
to receive interest due on the relevant interest payment date for periods prior
to such repurchase date (the “Change of Control Payment”). Within 30 days
following any Change of Control Triggering Event, Issuer will send a notice (the
“Change of Control Offer”) to each holder of notes to which such Change of
Control Triggering Event applies and the trustee describing the transaction or
transactions and identify the ratings decline that together constitute the
Change of Control Triggering Event and offering to repurchase the notes of such
series on the Change of Control Payment Date specified in the notice, which date
will be no earlier than 10 days and no later than 60 days from the date such
notice is sent (the “Change of Control Payment Date”), pursuant to the
procedures required by the indenture and described in such notice. Issuer will
comply with the requirements of Rule 14e-1 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the notes as a result of a Change of
Control Triggering Event. To the extent that the provisions of any securities
laws or regulations conflict with the Change of Control Triggering Event
provisions of the indenture, or compliance with the Change of Control Triggering
Event provisions of the indenture would constitute a violation of any such laws
or regulations, Issuer will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under the
Change of Control Triggering Event provisions of the indenture by virtue of such
compliance. In connection with the tender of any notes with respect to a Change
of Control Triggering Event, the tendering holder shall provide good title to
the notes, free and clear of all liens and encumbrances, and shall represent and
warrant that such holder is presenting good title, free and clear of all liens
and encumbrances, and such other representations and warranties as are
customary.

On the Change of Control Payment Date, Issuer will, to the extent lawful:

 

(1) accept for payment all notes or portions of notes properly tendered pursuant
to the Change of Control Offer;

 

(2) deposit with the paying agent an amount equal to the Change of Control
Payment in respect of all notes or portions of notes properly tendered; and

 

(3) deliver or cause to be delivered to the paying agent the notes properly
accepted together with an officers’ certificate stating the aggregate principal
amount of notes or portions of notes being purchased by Issuer.

 

A-7



--------------------------------------------------------------------------------

The paying agent will promptly make payment, to each holder of notes properly
tendered, of the Change of Control Payment for such notes, and the trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each holder, a new note equal in principal amount to any unpurchased portion of
the notes surrendered, if any; provided that each new note will be in a
principal amount of $2,000 or an integral multiple of $1,000 in excess thereof.
Issuer will publicly announce the results of the Change of Control Offer on or
as soon as practicable after the Change of Control Payment Date.

The provisions described above that require Issuer to make a Change of Control
Offer following a Change of Control Triggering Event will be applicable whether
or not any other provisions of the indenture are applicable. Except as described
above with respect to a Change of Control Triggering Event, the indenture does
not contain provisions that permit the holders of the notes to require, or
otherwise provide, that Issuer repurchase or redeem the notes in the event of a
takeover, recapitalization or similar transaction.

Notwithstanding the foregoing, Issuer will not be required to make a Change of
Control Offer with respect to any series of the notes upon a Change of Control
Triggering Event if (1) a third party makes the Change of Control Offer for such
series of notes in the manner, at the times and otherwise in compliance with the
requirements set forth in the indenture applicable to a Change of Control Offer
made by Issuer and purchases all notes of such series properly tendered and not
withdrawn under the Change of Control Offer, or (2) notice of redemption with
respect to such series has been given pursuant to the indenture as described
above under the caption “—Optional Redemption,” unless and until there is a
default in payment of the applicable redemption price.

A Change of Control Offer may be made in advance of a Change of Control
Triggering Event, and conditioned upon such Change of Control Triggering Event,
if a definitive agreement has been executed for a transaction that would
constitute a Change of Control at the time of making of the Change of Control
Offer.

In the event that holders of not less than 90% of the aggregate principal amount
of the outstanding notes of a series accept a Change of Control Offer and Issuer
purchases all of the notes of such series held by such holders, Issuer will have
the right, upon not less than 10 nor more than 60 days’ notice, given not more
than 30 days following the purchase pursuant to the Change of Control Offer
described above, to redeem all of the notes of such series that remain
outstanding following such purchase at a redemption price equal to the Change of
Control Payment plus, to the extent not included in the Change of Control
Payment, accrued and unpaid interest, if any, on the notes of such series that
remain outstanding, to, but not including, the date of redemption (subject to
the right of holders of record on the relevant record date to receive interest
due on an interest payment date that is on or prior to the redemption date).

The definition of Change of Control includes a phrase relating to the direct or
indirect sale, lease, transfer, conveyance or other disposition of “all or
substantially all” of the properties or assets of Issuer and its Restricted
Subsidiaries taken as a whole. Although there is a limited body of case law
interpreting the phrase “substantially all,” there is no precise established
definition of the phrase under applicable law. Accordingly, the ability of a
holder of notes to require Issuer to repurchase its notes as a result of a sale,
lease, transfer, conveyance or other disposition of less than all of the assets
of Issuer and its Restricted Subsidiaries taken as a whole to another Person or
group may be uncertain.

Asset Sales

Issuer will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless:

 

(1) Issuer (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

 

A-8



--------------------------------------------------------------------------------

(2) at least 75% of the consideration received by Issuer or such Restricted
Subsidiary in the Asset Sale and all other Asset Sales since the Closing Date is
in the form of cash, Cash Equivalents or Replacement Assets or a combination
thereof. For purposes of this provision, each of the following will be deemed to
be cash:

 

  (a) any liabilities, as shown on Issuer’s most recent consolidated balance
sheet (or as would be shown on Issuer’s consolidated balance sheet as of the
date of such Asset Sale), of Issuer or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the notes or any Note Guarantees) that are assumed by the transferee of any such
assets pursuant to a novation agreement that releases Issuer or such Restricted
Subsidiary from further liability;

 

  (b) any securities, notes or other obligations received by Issuer, or any such
Restricted Subsidiary, from such transferee that are converted by Issuer or such
Restricted Subsidiary into cash, Cash Equivalents or Replacement Assets within
90 days after such Asset Sale, to the extent of the cash, Cash Equivalents or
Replacement Assets received in that conversion;

 

  (c) consideration consisting of Indebtedness of Issuer or a Restricted
Subsidiary (other than Subordinated Indebtedness) received after the Series
Issue Date from Persons who are not Issuer or any Restricted Subsidiary; and

 

  (d) any Designated Non-cash Consideration received by Issuer or any Restricted
Subsidiary in such Asset Sale having an aggregate Fair Market Value (as
determined in good faith by Issuer), taken together with all other Designated
Non-cash Consideration received pursuant to this clause (d) that is at any time
outstanding, not to exceed 5% of Issuer’s Total Assets (with the Fair Market
Value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value).

Notwithstanding the foregoing, the 75% limitation referred to above shall be
deemed satisfied with respect to any Asset Sale in which the cash, Cash
Equivalents or Replacement Assets portion of the consideration received
therefrom, determined in accordance with the foregoing provision on an after-tax
basis, is equal to or greater than what the after-tax proceeds would have been
had such Asset Sale complied with the aforementioned 75% limitation.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale, Issuer
or a Restricted Subsidiary may apply an amount equal to such Net Proceeds:

 

(1) to purchase Replacement Assets;

 

(2) to prepay, repay, defease, redeem, purchase or otherwise retire Indebtedness
and other Obligations under a Credit Facility or Indebtedness secured by
property that is subject to such Asset Sale and, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto;

 

(3) to prepay, repay, defease, redeem, purchase or otherwise retire Obligations
under Indebtedness that is not Subordinated Indebtedness other than the
Indebtedness described in clause (2) above (and, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto); provided that Issuer shall equally and ratably prepay, repay,
defease, redeem, purchase or otherwise retire (or offer to prepay, repay,
defease, redeem, purchase or otherwise retire, as applicable) Obligations under
the notes on a pro rata basis for no less than 100% of the principal amount
thereof plus accrued and unpaid interest, if any, thereon to, but not including,
the applicable redemption date; or

 

(4) if the assets subject to such Asset Sale are the property or assets of a
Restricted Subsidiary that is not a Guarantor, to prepay, repay, defease,
redeem, purchase or otherwise retire Indebtedness of such Restricted Subsidiary
or Indebtedness of any other Restricted Subsidiary that is not a Guarantor,
other than Indebtedness owed to Issuer or any Restricted Subsidiary.

Notwithstanding the foregoing, if within 365 days after the receipt of any Net
Proceeds from an Asset Sale, Issuer or a Restricted Subsidiary enters into a
binding written agreement committing Issuer or such Restricted

 

A-9



--------------------------------------------------------------------------------

Subsidiary, subject to customary conditions, to an application of funds of the
kind described in clause (1) above, Issuer or such Restricted Subsidiary shall
be deemed not to be in violation of the preceding paragraph so long as such
application of funds is consummated within 545 days of the receipt of such Net
Proceeds.

Pending the final application of any Net Proceeds of an Asset Sale, Issuer may
temporarily reduce revolving credit borrowings or otherwise use the Net Proceeds
in any manner that is not prohibited by the indenture.

An amount equal to any Net Proceeds from Asset Sales that are not applied or
invested as provided in the third paragraph of this covenant will constitute
“Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds $100.0
million, within 20 days thereof, Issuer shall apply the entire aggregate amount
of unutilized Excess Proceeds (not only the amount in excess of $100.0 million)
to make an offer (an “Asset Sale Offer”) to all holders of notes and all holders
of other Indebtedness that is pari passu with the notes containing provisions
requiring Issuer to make an offer to purchase or redeem with the proceeds of
sales of assets to purchase the maximum principal amount of notes and purchase
or redeem such other pari passu Indebtedness that may be purchased or redeemed
out of the Excess Proceeds. The offer price in any Asset Sale Offer will be
equal to 100% of the principal amount of the notes and such other pari passu
Indebtedness that may be purchased or redeemed with Excess Proceeds, plus
accrued and unpaid interest, if any, to, but not including, the date of
consummation of the purchase, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, Issuer and its
Restricted Subsidiaries may use those Excess Proceeds for any purpose not
otherwise prohibited by the indenture. If the aggregate principal amount of
notes and other pari passu Indebtedness tendered in response to such Asset Sale
Offer exceeds the amount of Excess Proceeds, the trustee shall select the notes
and Issuer will select such other pari passu Indebtedness to be purchased or
redeemed on a pro rata basis unless otherwise required by law or applicable
stock exchange or depositary requirements. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero.

Issuer will comply with the requirements of Rule 14e-1 under the Exchange Act
and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with each repurchase of notes
pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the Asset Sale provisions of the
indenture, or compliance with the Asset Sale provisions of the indenture would
constitute a violation of any such laws or regulations, Issuer will comply with
the applicable securities laws and regulations and will not be deemed to have
breached its obligations under the Asset Sale provisions of the indenture by
virtue of such compliance.

The agreements governing Issuer’s other Indebtedness contain, and future
agreements may contain, prohibitions of certain events, including events that
would constitute a Change of Control or an Asset Sale and may prohibit
repurchases of or other prepayments in respect of the notes. The exercise by the
holders of the notes of their right to require Issuer to repurchase the notes
upon a Change of Control Triggering Event or an Asset Sale could cause a default
under these other agreements, even if the Change of Control Triggering Event or
Asset Sale itself does not, due to the financial effect of such repurchases or
other prepayments on Issuer. In the event a Change of Control Triggering Event
or Asset Sale occurs at a time when Issuer is prohibited from purchasing notes,
Issuer could seek the consent of the holders of such Indebtedness to the
purchase of notes or could attempt to refinance the borrowings that contain such
prohibition. If Issuer does not obtain a consent or repay those borrowings,
Issuer will remain prohibited from purchasing notes. In that case, Issuer’s
failure to purchase tendered notes would constitute an Event of Default under
the applicable indenture that could, in turn, constitute a default under the
other Indebtedness. Finally, Issuer’s ability to pay cash to the holders of
notes upon a repurchase may be limited by Issuer’s then existing financial
resources. See “Risk Factors—Risks Related to the Notes—The indenture governing
the Existing Senior Notes and the notes offered hereby, our Revolving Credit
Facilities and the Term Loan Credit Agreement include or will include
restrictive covenants that limit our operating flexibility.”

 

A-10



--------------------------------------------------------------------------------

Selection and Notice

If less than all of the notes of a series are to be redeemed, the trustee will
select notes of such series for redemption on a pro rata basis unless otherwise
required by law or applicable stock exchange or depositary requirements.

No notes of $2,000 or less can be redeemed in part. Notices of redemption will
be sent electronically or mailed by first class mail at least 10 but not more
than 60 days before the redemption date to each holder of notes to be redeemed
at its registered address, except that redemption notices may be sent more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the notes of a series or a satisfaction and discharge of the
indenture with respect to such series. Except as otherwise set forth in the
provisions described under the caption “—Repurchase at the Option of
Holders—Change of Control Triggering Event,” any such notice of redemption may,
at Issuer’s discretion, state that such redemption is subject to one or more
conditions precedent. In addition, if such redemption or notice is subject to
satisfaction of one or more conditions precedent, such notice shall state that,
in Issuer’s discretion, the redemption date may be delayed until such time as
any or all such conditions shall be satisfied (or waived by Issuer in its sole
discretion), or such redemption may not occur and such notice may be rescinded
in the event that any or all such conditions shall not have been satisfied (or
waived by Issuer in its sole discretion) by the redemption date (whether the
original redemption date or the redemption date so delayed).

If any note is to be redeemed in part only, the notice of redemption that
relates to that note will state the portion of the principal amount of that note
that is to be redeemed. If in definitive form a new note in principal amount
equal to the unredeemed portion of the original note will be issued in the name
of the holder of notes upon cancellation of the original note. Except to the
extent that a notice of redemption is conditional as permitted in the provisions
described under the caption “—Repurchase at the Option of Holders—Change of
Control Triggering Event,” notes called for redemption become due on the date
fixed for redemption. On and after the redemption date, interest ceases to
accrue on notes or portions of notes called for redemption.

Certain Covenants

Changes in Covenants When Notes Rated Investment Grade

If on any date following the Series Issue Date with respect to a series of
notes:

 

(1) the notes of such series are rated Investment Grade by two out of the three
Rating Agencies; and

 

(2) no Default or Event of Default shall have occurred and be continuing with
respect to the notes of such series (other than with respect to the covenants
specifically listed under the following captions),

then, beginning on that day, the covenants specifically listed under the
following captions in this prospectus supplement will cease to apply to such
series of notes and will not be later reinstated even if the ratings of the
notes of such series should subsequently decline:

 

(1) “—Repurchase at the Option of Holders—Asset Sales”;

 

(2) “—Restricted Payments”;

 

(3) “—Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock”;

 

(4) “—Dividend and Other Payment Restrictions Affecting Subsidiaries”;

 

(5) “—Transactions with Affiliates”;

 

(6) “—Designation of Restricted and Unrestricted Subsidiaries”; and

 

(7) clauses (3) (to the extent that a Default or Event of Default exists by
reason of one or more of the covenants specifically listed in this paragraph)
and (4) of the covenant described below under the caption “—Merger,
Consolidation or Sale of Assets.”

There can be no assurance that the notes of any series will ever achieve an
Investment Grade rating.

 

A-11



--------------------------------------------------------------------------------

Restricted Payments

Issuer will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

(1) declare or pay (without duplication) any dividend, or make any other payment
or distribution, on account of Issuer’s or any of its Restricted Subsidiaries’
Equity Interests (including any payment in connection with any merger or
consolidation involving Issuer or any of its Restricted Subsidiaries) or to the
direct or indirect holders of Issuer’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of
Issuer and other than dividends or distributions payable to Issuer or a
Restricted Subsidiary of Issuer);

 

(2) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Issuer) any Equity
Interests of Issuer or any direct or indirect parent of Issuer;

 

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness (excluding
any intercompany Indebtedness between or among Issuer and any of its Restricted
Subsidiaries), except a payment of interest or principal at the Stated Maturity
thereof; or

 

(4) make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) above being collectively referred as
“Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

 

(a) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

 

(b) Issuer would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Debt to Cash Flow Ratio
test set forth in the first paragraph of the covenant described below under the
caption “—Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock”; and

 

(c) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Issuer and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payments permitted by clauses (2), (3), (4),
(5), (6), (7), (8), (9), (11), (12), (13), (14), (15), (16) and (17) of the next
succeeding paragraph), is less than the sum, without duplication, of:

 

  (i) 100% of Issuer’s Consolidated Cash Flow for the period (taken as one
accounting period) from and after the Closing Date to the end of Issuer’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, less the product of 1.4 times
Issuer’s Consolidated Interest Expense for the same period; plus

 

  (ii) 100% of the aggregate net cash proceeds, and the Fair Market Value of any
property other than cash, in each case received by Issuer after the Closing Date
as a contribution to its common equity capital (other than any such contribution
resulting, or deemed to result, from the Merger) or from the issue or sale of
Equity Interests of Issuer (other than Disqualified Stock) or from the issue or
sale of convertible or exchangeable Disqualified Stock or convertible or
exchangeable debt securities of Issuer that have been converted into or
exchanged for such Equity Interests (other than Equity Interests (or
Disqualified Stock or debt securities) sold to a Subsidiary of Issuer); plus

 

  (iii) to the extent that any Restricted Investment that was made after the
Closing Date, or, that any Restricted Investment that was made by MetroPCS
Wireless, Inc. or any of its Restricted Subsidiaries after November 3, 2006 and
prior to the Closing Date (provided that, and solely to the extent that, such
Restricted Investment, at the time made, reduced the amount that would be
calculated pursuant to clause (g) below), in each case, is sold for cash or Cash
Equivalents, or otherwise is liquidated or repaid for cash or Cash Equivalents,
an amount equal to such cash and Cash Equivalents; plus

 

A-12



--------------------------------------------------------------------------------

  (iv) to the extent that any Unrestricted Subsidiary of Issuer designated as
such after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the Fair Market Value of Issuer’s Investment in such Subsidiary as
of the date of such redesignation; other than to the extent such Investment
constituted a Permitted Investment; plus

 

  (v) 100% of any cash dividends or cash distributions, and the Fair Market
Value of any property other than cash, in each case actually received directly
or indirectly by Issuer or a Restricted Subsidiary of Issuer that is a Guarantor
after the Closing Date from an Unrestricted Subsidiary of Issuer, in each case,
to the extent that such dividends, cash distributions or other property were not
otherwise included in the Consolidated Net Income of Issuer for such period and
other than to the extent such Investment constituted a Permitted Investment;
minus

 

  (vi) the aggregate amount of any Net Equity Proceeds taken into account for
purposes of incurring Indebtedness pursuant to clause (14) the definition of
“Permitted Debt” set forth below under the caption “—Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock,” after the Closing Date;
plus

 

  (vii) the amount that would be calculated immediately prior to the
consummation of the Merger on the Closing Date pursuant to clause (3) of the
second paragraph of Section 4.07(a) of the September 2010 Senior Notes
Indenture, as in effect immediately prior to the effectiveness of the December
2012 Sixth Supplemental Indenture (provided that any calculation of cumulative
Consolidated Cash Flow and Consolidated Interest Expense in subclause (A) of
such clause (3) shall include (x) Issuer’s last fiscal quarter ending prior to
the Closing Date, and (y) the period from the beginning of Issuer’s fiscal
quarter during which the Closing Date occurs to the Closing Date, in each case,
if internal financial statements are available for such period at the time of
calculation, even if they are not available immediately prior to the
consummation of the Merger on the Closing Date).

As of September 30, 2017, the amount calculated pursuant to clause
(c)(i)-(vii) above (the “RP Basket”), was approximately $33 billion.

The preceding provisions will not prohibit:

 

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of the indenture;

 

(2) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of
Issuer) of, Equity Interests of Issuer (other than Disqualified Stock) or from
the substantially concurrent contribution of common equity capital to Issuer;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will be excluded from clause (3)(b) of the preceding
paragraph; provided, further, that any Net Equity Proceeds (x) used for making a
Restricted Investment pursuant to clause (10) of this paragraph or (y) taken
into account for purposes of incurring Indebtedness pursuant to clause (14) of
the definition of “Permitted Debt” set forth below under the caption
“—Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock,” may not also be used to make a Restricted Payment pursuant to this
clause (2);

 

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness of Issuer or any Subsidiary Guarantor
with the net cash proceeds from a substantially concurrent incurrence of
Permitted Refinancing Indebtedness;

 

(4) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of
Issuer to the holders of its Equity Interests on a pro rata basis;

 

(5)

the repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of Parent, Issuer, any Restricted Subsidiary of Issuer or any
direct or indirect parent of Issuer held by any current or

 

A-13



--------------------------------------------------------------------------------

  former officer, director, employee or consultant of Parent, Issuer or any of
its Restricted Subsidiaries pursuant to any equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed an amount equal to $50.0 million in any fiscal
year; provided, further, that such amount in any fiscal year may be increased by
an amount equal to (a) the net cash proceeds contributed to Issuer from the sale
of Equity Interests of Parent to current or former members of management,
directors, consultants or employees that occurs after the Closing Date plus
(b) the net cash proceeds of key man life insurance policies received by Parent
or its Restricted Subsidiaries after the Closing Date; provided, further, that
such amount in any fiscal year shall be reduced by the amount of Indebtedness
incurred in such fiscal year pursuant to clause (21) of the second paragraph of
the covenant described below under the caption “—Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”;

 

(6) the repurchase, redemption or other acquisition or retirement of Equity
Interests deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such Equity Interests represent a
portion of the exercise or exchange price of those stock options, warrants or
other similar rights, and the repurchase, redemption or other acquisition or
retirement of Equity Interests made in lieu of withholding taxes resulting from
the vesting, exercise or exchange of stock options, warrants or other similar
rights;

 

(7) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of Issuer or any Restricted
Subsidiary of Issuer issued on or after the Closing Date in accordance with the
Debt to Cash Flow Ratio test described below under the caption “—Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;

 

(8) Permitted Payments to Parent;

 

(9) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of Parent to the extent necessary to comply with law or to
prevent the loss or secure the renewal or reinstatement of any FCC License held
by Issuer or any of its Subsidiaries;

 

(10) Restricted Investments in an amount equal to 100% of the aggregate amount
of any Net Equity Proceeds, less the aggregate amount of any Net Equity Proceeds
(x) used for making a Restricted Payment pursuant to clause (2) of this
paragraph or (y) taken into account for purpose of incurring Indebtedness
pursuant to clause (14) of the definition of “Permitted Debt” set forth below
under the caption “—Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock”;

 

(11) payments made to DT or its Subsidiaries from the proceeds of the Towers
Transaction;

 

(12) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions similar to those
described under the captions “—Repurchase at the Option of Holders—Change of
Control Triggering Event” and “—Repurchase at the Option of Holders—Asset
Sales”; provided that all notes tendered by the holders of the notes in
connection with a Change of Control Offer or Asset Sale Offer, as applicable,
have been repurchased, redeemed or otherwise acquired for value;

 

(13) Restricted Payments in connection with the Cash Payment, as defined in the
Business Combination Agreement;

 

(14) the making of cash payments in connection with any conversion of
Convertible Debt in an aggregate amount since the Closing Date not to exceed the
sum of (a) the principal amount of such Convertible Debt plus (b) any payments
received by Issuer or any of its Restricted Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transactions;

 

(15) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Issuer or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than any Unrestricted Subsidiary whose principal assets
consist of cash and Cash Equivalents to the extent such cash and Cash
Equivalents were invested in a Permitted Investment);

 

A-14



--------------------------------------------------------------------------------

(16) other Restricted Payments in an aggregate amount since the Closing Date not
to exceed the greater of (x) $375.0 million or (y) 6.0% of the Consolidated Cash
Flow of Issuer; and

 

(17) any Restricted Payment; provided that the Debt to Cash Flow Ratio
calculated on a pro forma basis in the manner described in the definition of
“Debt to Cash Flow Ratio” after giving effect to such Restricted Payment would
be equal to or less than 3.00 to 1.00;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (16) or (17), no Default or Event of
Default has occurred and is continuing or would be caused thereby.

For purposes of determining compliance with this “Restricted Payments” covenant,
in the event that an Investment or Restricted Payment meets the criteria of more
than one of the categories described in clauses (1) through (17) above or one or
more of the exceptions contained in the definition of “Permitted Investments”,
Issuer will be permitted to classify all or a portion of such Investment or
Restricted Payment on the date of its occurrence, or later reclassify all or a
portion of such Investment or Restricted Payment, in any manner that complies
with this covenant.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Issuer or such Restricted Subsidiary, as
the case may be, pursuant to the Restricted Payment.

Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock

Issuer will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and Issuer
will not issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of Preferred Stock; provided, however, that
Issuer may incur Indebtedness (including Acquired Debt) or issue Disqualified
Stock and the Subsidiary Guarantors may incur Indebtedness (including Acquired
Debt) or issue Preferred Stock, if the Debt to Cash Flow Ratio for Issuer’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such Preferred Stock is
issued, as the case may be, would have been no greater than 6.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the Preferred Stock had been issued, as the case may be,
at the beginning of such four-quarter period.

The first paragraph of this covenant will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”), nor will
it prohibit Issuer from issuing the following types of Disqualified Stock or
Issuer’s Restricted Subsidiaries from issuing the following types of Preferred
Stock:

 

(1)

the incurrence by Issuer and any Subsidiary Guarantor of (a) additional
Indebtedness under Credit Facilities, provided that giving effect to such
incurrence, the aggregate principal amount (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of Issuer
and its Restricted Subsidiaries thereunder) of all Indebtedness under Credit
Facilities then outstanding under this paragraph (1), together with any
Indebtedness incurred pursuant to the following clause (b), does not exceed the
greater of (x) $9.0 billion and (y) an amount such that, upon the incurrence of
Indebtedness under this clause (1), the Secured Debt to Cash Flow Ratio of
Issuer and its Subsidiaries for the most recently ended four full fiscal
quarters for which financial statements are available, calculated on a pro forma
basis in the manner described in the definition of “Secured Debt to Cash Flow
Ratio,” shall not exceed 2.00:1.00; provided that for purposes of determining
the amount of Indebtedness that may be incurred under this clause (a)(y), all
Indebtedness incurred under this clause (1) shall be treated as Consolidated
Indebtedness that is secured by a Lien and (b) without duplication, all
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to the foregoing clause (a); provided,
however, that the

 

A-15



--------------------------------------------------------------------------------

  maximum amount permitted under this clause (1) shall not be deemed to limit
additional Indebtedness under the Credit Facilities to the extent that the
incurrence of such additional Indebtedness is permitted pursuant to any of the
other provisions of this covenant;

 

(2) the incurrence by Issuer and its Restricted Subsidiaries of any Existing
Indebtedness or any Series Issue Date Existing Indebtedness;

 

(3) the incurrence by Issuer and the Subsidiary Guarantors of Indebtedness
represented by the notes to be issued on the date of the supplemental indentures
and the related Note Guarantees;

 

(4) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
(whether prior to or within 270 days after) all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment or the Capital Stock of any Person owning such assets used in
the business of Issuer or any of its Restricted Subsidiaries, in an aggregate
principal amount at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (4);

 

(5) the incurrence by Issuer or any of its Restricted Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that was permitted by the indenture to be
incurred under the first paragraph of this covenant or clauses (2), (3), (4),
(5), (13), (14), (15), (24) or (25) of this paragraph;

 

(6) the incurrence by Issuer or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Parent, Issuer and any of its
Restricted Subsidiaries and any Guarantors; provided, however, that:

 

  (a) if Issuer or any Subsidiary Guarantor is the obligor on such Indebtedness
and the payee is not Issuer or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations then due
with respect to the notes, in the case of Issuer, or the Note Guarantee, in the
case of a Subsidiary Guarantor; and

 

  (b) (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than Parent, Issuer or a
Restricted Subsidiary of Issuer, or a Guarantor and (ii) any sale or other
transfer of any such Indebtedness to a Person that is not either Parent, Issuer
or a Restricted Subsidiary of Issuer, or a Guarantor, will be deemed, in each
case, to constitute an incurrence of such Indebtedness by Issuer or such
Restricted Subsidiary, as the case may be, that was not permitted by this clause
(6);

 

(7) the issuance by any of Issuer’s Restricted Subsidiaries to Issuer or to any
of its Restricted Subsidiaries of shares of Preferred Stock; provided, however,
that:

 

  (a) any subsequent issuance or transfer of Equity Interests that results in
any such Preferred Stock being held by a Person other than Parent, Issuer or a
Restricted Subsidiary of Issuer or a Guarantor; and

 

  (b) any sale or other transfer of any such Preferred Stock to a Person that is
not either Parent, Issuer or a Restricted Subsidiary of Issuer, or a Guarantor,
will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this clause (7);

 

(8) the incurrence by Issuer or any of its Restricted Subsidiaries of Hedging
Obligations (other than for speculative purposes);

 

(9) the guarantee by Issuer or any of the Subsidiary Guarantors of Indebtedness
of Issuer or a Restricted Subsidiary of Issuer that was permitted to be incurred
by another provision of this covenant; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the notes, then the guarantee
shall be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

 

(10)

the incurrence by Issuer or any of its Restricted Subsidiaries of Indebtedness
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, deposits, performance bonds,

 

A-16



--------------------------------------------------------------------------------

  completion bonds, bid bonds, appeal bonds and surety bonds, indemnity bonds,
specific performance or injunctive relief bonds or similar bonds or obligations
in the ordinary course of business, and any Guarantees or letters of credit
functioning as or supporting any of the foregoing;

 

(11) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness arising from (a) the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days of
notice to Issuer or any of its Restricted Subsidiaries, (b) in respect of
netting, overdraft protection and other arrangement arising under standard
business terms of any bank at which Issuer or any Restricted Subsidiary
maintains an overdraft, cash pooling or other similar facility or arrangement or
(c) in respect of the financing of insurance premiums in the ordinary course of
business, provided that the aggregate principal amount of Indebtedness incurred
pursuant to clauses (11)(b) and (c) shall not, at any time outstanding, exceed
the greater of (x) $250.0 million and (y) 5.0% of the Consolidated Cash Flow of
Issuer as of the time of such incurrence;

 

(12) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness in respect of letters of credit required to be issued in connection
with any Permitted Joint Venture Investment;

 

(13) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness for relocation or clearing obligations relating to Issuer’s or any
of its Restricted Subsidiary’s FCC Licenses in an aggregate principal amount (or
accreted value, as applicable), including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (13), at any time outstanding not
to exceed the greater of (x) $400.0 million and (y) 1.0% of Issuer’s Total
Assets as of the time of such incurrence;

 

(14) the incurrence by Issuer or any of its Restricted Subsidiaries of
Contribution Indebtedness;

 

(15) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness (including Acquired Debt or Indebtedness) used to finance an
acquisition of or a merger with another Person, provided that, Issuer or the
Person formed by or surviving any such consolidation or merger (if other than
Issuer or a Restricted Subsidiary), on the date of such transaction after giving
pro forma effect thereto and any related financing transactions as if the same
had occurred at the beginning of the applicable four-quarter period, would
either (a) be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Debt to Cash Flow Ratio test set forth in the first paragraph of
this covenant or (b) have a Debt to Cash Flow Ratio no greater than the Debt to
Cash Flow Ratio of Issuer immediately prior to such transaction;

 

(16) the incurrence by Issuer or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of Issuer or any of
its Restricted Subsidiaries pursuant to such agreements, in any case incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the amount does not exceed the gross
proceeds actually received by Issuer or any Restricted Subsidiary thereof in
connection with such disposition;

 

(17) the incurrence by Issuer or any Restricted Subsidiary of Indebtedness
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business; provided that, upon the drawing of such
letters of credit, such obligations are reimbursed within 30 days following such
drawing;

 

(18) the incurrence by Issuer or any Restricted Subsidiary of Indebtedness to
the extent that the net proceeds thereof are promptly deposited to defease or to
satisfy and discharge the notes;

 

(19) the incurrence by Issuer or any of the Subsidiary Guarantors of additional
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (19), not to exceed the greater of
(x) $1.0 billion and (y) 2.0% of Issuer’s Total Assets as of the time of such
incurrence;

 

A-17



--------------------------------------------------------------------------------

(20) the incurrence by Issuer or any Restricted Subsidiary of Indebtedness
arising in connection with endorsement of instruments for deposit in the
ordinary course of business;

 

(21) the incurrence by Issuer or any Restricted Subsidiary of Indebtedness
evidenced by promissory notes subordinated to the notes and the Note Guarantees
issued to current or former employees or directors of Parent, Issuer or any
Subsidiary (or their respective spouses or estates) in lieu of cash payments for
Capital Stock being repurchased from such Persons, not to exceed, in any
twelve-month period, an amount equal to the amount of Restricted Payments that
could be made during such twelve-month period pursuant to clause (5) of the
third paragraph under the covenant described above under the caption
“—Restricted Payments,” less the amount of Restricted Payments that have been
made during such twelve-month period pursuant to such clause;

 

(22) the incurrence by Issuer or any Restricted Subsidiary of Indebtedness
consisting of take-or-pay obligations contained in supply agreements entered
into in the ordinary course of business;

 

(23) to the extent that deposits with, or payments owed to, the FCC in
connection with the auction or licensing of Governmental Authorizations are
deemed to be Indebtedness, the incurrence by Issuer or any Restricted Subsidiary
of such Indebtedness;

 

(24) Indebtedness incurred in connection with the Towers Transaction; and

 

(25) the incurrence by Restricted Subsidiaries that are not Guarantors of
Indebtedness; provided, however, that the aggregate principal amount (or
accreted value, as applicable) of all Indebtedness incurred under this clause
(25), when aggregated with the principal amount (or accreted value) of all other
Indebtedness then outstanding and incurred pursuant to this clause (25),
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (25), does not exceed the greater of (x) $250.0 million and (y) 5.0%
of the Consolidated Cash Flow of Issuer and its Subsidiaries for the most
recently ended four full fiscal quarters for which financial statements are
available.

For purposes of (x) determining compliance with this “Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock” covenant, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (25) above, or is
entitled to be incurred pursuant to the first paragraph of this covenant, Issuer
will be permitted to classify all or a portion of such item of Indebtedness on
the date of its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this covenant; provided, however
that Indebtedness outstanding under the Term Loan Credit Agreement on the Issue
Date shall be deemed to have been incurred under clause (1) above and
(y) determining the amount of Indebtedness that may be incurred pursuant to
clause (1)(a)(y) of the definition of Permitted Debt, Issuer may elect, pursuant
to an officers’ certificate delivered to the trustee, to treat all or any
portion of the commitment under any Indebtedness (and any refinancing with
respect thereto) as being incurred at such time, in which case any subsequent
incurrence of Indebtedness under such commitment or refinancing, as the case may
be, shall not be deemed, for purposes of this calculation, to be an incurrence
at such subsequent time. The accrual of interest, the accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, the reclassification of
Preferred Stock as Indebtedness due to a change in accounting principles or the
application thereof, and the payment of dividends on Disqualified Stock in the
form of additional shares of the same class of Disqualified Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
for purposes of this covenant. Notwithstanding any other provision of this
covenant, the maximum amount of Indebtedness that Issuer or any Restricted
Subsidiary may incur pursuant to this covenant shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values, and in no event shall the reclassification of any lease or other
liability as indebtedness due to a change in accounting principles after the
Closing Date be deemed to be an incurrence of Indebtedness. In determining the
amount of Indebtedness outstanding under one of the clauses above, the
outstanding principal amount of any particular Indebtedness of any Person shall
be counted only once and any obligation of such Person or any other Person

 

A-18



--------------------------------------------------------------------------------

arising under any guarantee, Lien, letter of credit or similar instrument
supporting such Indebtedness shall be disregarded so long as it is permitted to
be incurred by the Person or Persons incurring such obligation.

The amount of any Indebtedness outstanding as of any date will be:

 

  (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

  (2) in the case of Hedging Obligations, the termination value of the agreement
or arrangement giving rise to such obligations that would be payable by such
Person at such time;

 

  (3) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

 

  (4) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

 

  (a) the Fair Market Value of such assets at the date of determination; and

 

  (b) the amount of the Indebtedness of the other Person.

Liens

Issuer will not, and will not permit any Guarantor to, directly or indirectly,
create, incur or assume any Lien securing Indebtedness upon any asset now owned
or hereafter acquired, except Permitted Liens, unless the notes are equally and
ratably secured (except that Liens securing Indebtedness that is contractually
subordinated to the notes shall be expressly subordinate to any Lien securing
the notes to at least the same extent that such Indebtedness is subordinate to
the notes).

For purposes of determining compliance with the covenant, (x) a Lien need not be
incurred solely by reference to one category of Permitted Liens but may be
incurred under any combination of such categories (including in part under one
such category and in part under any other such category) and (y) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Liens, Issuer shall, in its sole discretion, divide,
classify or may subsequently reclassify at any time such Lien (or any portion
thereof) in any manner that complies with this covenant and the definition of
“Permitted Liens.”

Dividend and Other Payment Restrictions Affecting Subsidiaries

Issuer will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

 

(1) pay dividends or make any other distributions on its Capital Stock to Issuer
or any of its Restricted Subsidiaries, or pay any Indebtedness owed to Issuer or
any of its Restricted Subsidiaries;

 

(2) make loans or advances to Issuer or any of its Restricted Subsidiaries; or

 

(3) sell, lease or transfer any of its properties or assets to Issuer or any of
its Restricted Subsidiaries.

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

 

(1) agreements or instruments governing (a) Existing Indebtedness and (b) Equity
Interests and Credit Facilities as in effect on the Closing Date and, in each
case, any amendments, restatements, modifications, renewals, increases,
supplements, refundings, replacements or refinancings of those agreements or
instruments; provided that the amendments, restatements, modifications,
renewals, increases, supplements, refundings, replacements or refinancings are
(in the good faith judgment of the Board of Directors of Issuer or a senior
financial officer of Issuer, whose determination shall be conclusive) not
materially more restrictive, taken as a whole, with respect to such dividend and
other payment restrictions than those contained in those agreements or
instruments on the Closing Date;

 

A-19



--------------------------------------------------------------------------------

(2) agreements or instruments governing Credit Facilities not in effect on the
Closing Date so long as either (a) the encumbrances and restrictions contained
therein do not impair the ability of any Restricted Subsidiary of Issuer to pay
dividends or make any other distributions or payments directly or indirectly to
Issuer in an amount sufficient to permit Issuer to pay the principal of, or
interest and premium, if any, on the notes, or (b) the encumbrances and
restrictions contained therein are no more restrictive, taken as a whole, than
those contained in the indenture;

 

(3) Series Issue Date Existing Indebtedness, the notes issued on the Series
Issue Date, and any additional notes of the same series, the Note Guarantees in
respect thereof, and the base indenture, as supplemented by the supplemental
indenture;

 

(4) applicable law, rule, regulation or order;

 

(5) agreements or instruments with respect to a Person acquired by Issuer or any
of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness or Capital Stock was incurred in
connection with or in contemplation of such acquisition) or as may be amended,
restated, modified, renewed, extended, supplemented, refunded, replaced or
refinanced from time to time (so long as the encumbrances and restrictions in
any such amendment, restatement, modification, renewal, extension, supplement,
refunding, replacement or refinancing are, in the good faith judgment of
Issuer’s Board of Directors or a senior financial officer of Issuer, whose
determination shall be conclusive, not materially more restrictive, taken as a
whole, than those in effect on the date of the acquisition), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of agreements or instruments governing
Indebtedness, such Indebtedness was permitted by the terms of the indenture to
be incurred;

 

(6) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business and customary contractual restrictions on
transfers of all or substantially all assets of a Person;

 

(7) any instrument governing any secured Indebtedness or Capital Lease
Obligation that imposes restrictions on the assets securing such Indebtedness or
the subject of such lease of the nature described in clause (3) of the preceding
paragraph;

 

(8) any agreement for the sale or other disposition of a Restricted Subsidiary
that imposes restrictions of the nature described in clauses (1) and/or (3) of
the preceding paragraph on the Restricted Subsidiary pending the sale or other
disposition;

 

(9) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

 

(10) Liens permitted to be incurred under the provisions of the covenant
described above under the caption “—Liens” that limit the right of the debtor to
dispose of the assets subject to such Liens;

 

(11) provisions limiting the disposition or distribution of assets or property
in partnership and joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
which limitation is applicable only to the assets that are the subject of such
agreements;

 

(12) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;

 

(13) restrictions in other Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued in compliance with the covenant described under the caption
“—Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock”; provided that such restrictions, taken as a whole, are, in the good
faith judgment of Issuer’s Board of Directors or a senior financial officer of
Issuer, whose determination shall be conclusive, not materially more restrictive
than those contained in the existing agreements referenced in clauses (1) and
(3) above;

 

A-20



--------------------------------------------------------------------------------

(14) the issuance of Preferred Stock by a Restricted Subsidiary of Issuer or the
payment of dividends thereon in accordance with the terms thereof; provided that
issuance of such Preferred Stock is permitted pursuant to the covenant described
above under the caption “—Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” and the terms of such Preferred Stock do
not expressly restrict the ability of such Restricted Subsidiary to pay
dividends or make any other distributions on its Capital Stock (other than
requirements to pay dividends or liquidation preferences on such Preferred Stock
prior to paying any dividends or making any other distributions on such other
Capital Stock);

 

(15) any agreement or instrument with respect to Indebtedness incurred, or
Preferred Stock issued, by any Restricted Subsidiary, provided that the
restrictions contained in the agreements or instruments governing such
Indebtedness or Preferred Stock (a) either (i) apply only in the event of a
payment default or a default with respect to a financial covenant in such
agreement or instrument or (ii) will not materially affect Issuer’s ability to
pay all principal, interest and premium, if any, on the notes, as determined in
good faith by Issuer’s Board of Directors or a senior financial officer of
Issuer, whose determination shall be conclusive; and (b) are not materially more
disadvantageous to the holders of the notes than is customary in comparable
financings;

 

(16) any agreement or instrument of Issuer, Parent, MetroPCS Wireless, Inc., or
any of MetroPCS Wireless, Inc.’s Subsidiaries existing prior to, or entered into
or assumed by Issuer or any of its Subsidiaries in connection with the Merger,
in each case, as such agreements or instruments may be amended, restated,
modified, renewed or replaced from time to time; provided that the amendments,
restatements, modifications, renewals, and replacements are (in the good faith
judgment of the Board of Directors of Issuer or a senior financial officer of
Issuer, whose determination shall be conclusive) not materially more
restrictive, taken as a whole, with respect to such encumbrances and
restrictions than those agreements or instruments as in effect as of the Closing
Date; and

 

(17) restrictions arising from the Towers Transaction.

Merger, Consolidation or Sale of Assets

Issuer will not: (1) consolidate or merge with or into another Person (whether
or not Issuer is the surviving corporation); or (2) directly or indirectly sell,
assign, lease, transfer, convey or otherwise dispose of all or substantially all
of the properties or assets of Issuer and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person, unless:

 

(1) either: (a) Issuer is the surviving corporation; or (b) the Person formed by
or surviving any such consolidation or merger (if other than Issuer) or to which
such sale, assignment, lease, transfer, conveyance or other disposition has been
made is a corporation, limited liability company or partnership organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia;

 

(2) the Person formed by or surviving any such consolidation or merger (if other
than Issuer) or the Person to which such sale, assignment, lease, transfer,
conveyance or other disposition has been made expressly assumes, by a
supplemental indenture, executed and delivered to the trustee, the payment of
the principal of and any premium and interest on the notes and the performance
or observance of every covenant of the indenture on the part of Issuer to be
performed or observed;

 

(3) immediately after such transaction, no Default or Event of Default exists;
and

 

(4) Issuer or the Person formed by or surviving any such consolidation or merger
(if other than Issuer), or to which such sale, assignment, lease, transfer,
conveyance or other disposition has been made would, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, either (a) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Cash Flow Ratio test set forth
in the first paragraph of the covenant described above under the caption
“—Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock” or (b) have a Debt to Cash Flow Ratio no greater than the Debt to Cash
Flow Ratio of Issuer immediately prior to such transaction.

 

A-21



--------------------------------------------------------------------------------

Upon any consolidation or merger, or any sale, transfer, assignment, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of Issuer and its Restricted Subsidiaries, taken as a whole, in a
transaction that is subject to, and that complies with the provisions of, this
“Merger, Consolidation or Sale of Assets” covenant, the successor Person formed
by such consolidation or into or with which Issuer is merged or to which such
sale, transfer, assignment, lease, conveyance or other disposition is made,
shall succeed to, and be substituted for Issuer (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of the indenture referring to Issuer shall
refer instead to the successor Person and not to Issuer), and may exercise every
right and power of Issuer under the indenture with the same effect as if such
successor Person had been named as Issuer therein. When the successor Person
assumes all of Issuer’s obligations under the indenture, Issuer shall be
discharged from those obligations.

This “Merger, Consolidation or Sale of Assets” covenant will not apply to (and
the following shall be permitted notwithstanding such covenant):

 

(1) a merger of Issuer with a direct or indirect Subsidiary of Parent solely for
the purpose of reincorporating Issuer in another jurisdiction in the United
States so long as the amount of Indebtedness of Issuer and its Restricted
Subsidiaries is not increased thereby;

 

(2) any consolidation or merger, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among Issuer and its Restricted
Subsidiaries; or

 

(3) the Transactions, including the Merger.

Transactions with Affiliates

Issuer will not, and will not permit any of its Restricted Subsidiaries to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Issuer (each,
an “Affiliate Transaction”), in any one or series of related transactions
involving aggregate payments or consideration in excess of $50.0 million,
unless:

 

(1) the Affiliate Transaction is on terms that, taken as a whole, are no less
favorable to Issuer or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by Issuer or such Restricted
Subsidiary with an unrelated Person; and

 

(2) Issuer delivers to the trustee:

 

  (a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million, an
officers’ certificate certifying that such Affiliate Transaction complies with
this covenant; and

 

  (b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $250.0 million, a
resolution of the Board of Directors of Issuer set forth in an officers’
certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of the Board of Directors of Issuer.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

 

(1) any employment agreement, employee benefit plan, agreement or plan relating
to employee, officer or director compensation or severance, officer or director
indemnification agreement or any similar arrangement entered into by Issuer, any
of its Restricted Subsidiaries or a direct or indirect parent of Issuer existing
on the Closing Date, or entered into thereafter in the ordinary course of
business, and any indemnities or other transactions permitted or required by
bylaw, statutory provisions or any of the foregoing agreements, plans or
arrangements and payments pursuant thereto;

 

A-22



--------------------------------------------------------------------------------

(2) transactions between or among Parent, Issuer and/or its Restricted
Subsidiaries;

 

(3) transactions with a Person (other than an Unrestricted Subsidiary of Issuer)
that is an Affiliate of Issuer solely because Issuer owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;

 

(4) any issuance of Equity Interests (other than Disqualified Stock) of Issuer
to, or receipt of any capital contribution from, any Affiliate of Issuer;

 

(5) transactions in connection with any Permitted Joint Venture Investment;

 

(6) any Permitted Investments or Restricted Payments that do not violate the
provisions of the indenture described above under the caption “—Restricted
Payments”;

 

(7) (x) any contracts, agreements or understandings existing as of the Issue
Date and disclosed in the notes to the consolidated financial statements of
MetroPCS Wireless, Inc. for the year ended December 31, 2012, (y) any agreement
listed on Schedule 3.2(r)—Related-Party Agreements—to the “T-Mobile Disclosure
Letter” to the Business Combination Agreement, and (z) any agreement listed
under the section entitled “Transactions with Related Persons and Approval” in
the proxy statement of Parent filed with the SEC under cover of Schedule 14A on
April 16, 2012 and, in each case, any amendments to, replacements of, or orders
pursuant to such contracts, agreements or understandings so long as any such
amendments, replacements, or orders, taken as a whole, are not (in the good
faith judgment of Issuer’s Board of Directors or a senior financial officer of
Issuer, whose determination shall be conclusive) more disadvantageous to Issuer
or to the holders of the notes in any material respect than the original
contracts, agreements or understandings as in effect on the Closing Date;

 

(8) transactions with customers, clients, suppliers, purchasers, sellers of
goods or services, or licensees of intellectual property, in each case in the
ordinary course of business and otherwise in compliance with the terms of the
indenture, provided that in the good faith determination of Issuer’s Board of
Directors or a senior financial officer of Issuer, which determination shall be
conclusive, such transactions are on terms, taken as a whole, not materially
less favorable to Issuer or the applicable Restricted Subsidiary than those that
could reasonably be expected to be obtained in a comparable transaction at such
time on an arm’s length basis from a Person that is not an Affiliate of Issuer;

 

(9) issuances, exchanges, purchases or repurchases of notes or other
Indebtedness of Issuer or its Restricted Subsidiaries or solicitations of
amendments, waivers or consents in respect of notes or such other Indebtedness,
if such issuance, exchange, purchase, repurchase or solicitation is approved by
a majority of the disinterested members of the Board of Directors of Issuer;

 

(10) reasonable payments made for any financial advisory, financing,
underwriting, placement or syndication services approved by Issuer’s Board of
Directors or a senior financial officer of Issuer in good faith;

 

(11) amendments, extensions, replacements and other modifications of
transactions with Affiliates otherwise permitted by the indenture, provided that
in the good faith determination of Issuer’s Board of Directors or a senior
financial officer of Issuer, which determination shall be conclusive, such
amendments, extensions, replacements or other modifications, taken as a whole,
are no less favorable in any material respect to Issuer or the applicable
Restricted Subsidiary than the transaction or transactions being amended,
extended, replaced or modified; and

 

(12)

(i) the Business Combination Agreement and any Ancillary Agreements, as defined
in the Business Combination Agreement, in each case, as the same may be amended,
modified, supplemented or replaced from time to time on terms that, taken as a
whole, in the good faith determination of Issuer’s Board of Directors or a
senior financial officer of Issuer, which determination shall be conclusive, are
not materially less favorable to Issuer or the applicable Restricted Subsidiary
than those of the agreement being amended, modified, supplemented or replaced,
(ii) transactions or agreements relating to the DT Notes and the TMUS Working
Capital Facility, each as may be amended, modified, or supplemented from time to
time, and any indebtedness incurred in connection with the refinancing of the
foregoing, on terms that, taken as a whole,

 

A-23



--------------------------------------------------------------------------------

  in the good faith determination of Issuer’s Board of Directors or a senior
financial officer of Issuer, which determination shall be conclusive, are not
materially less favorable to Issuer than those of the DT Notes or TMUS Working
Capital Facility, as applicable, and (iii) transactions between Issuer and its
Restricted Subsidiaries, on the one hand, and any Designated Tower Entities that
have been designated as Unrestricted Subsidiaries, on the other hand, in
connection with the Towers Transaction.

Additional Note Guarantees

If (a) Issuer or any of Issuer’s Domestic Restricted Subsidiaries acquires or
creates another Domestic Restricted Subsidiary (and such Subsidiary is a
Wholly-Owned Subsidiary and is neither a Designated Tower Entity, the
Reinsurance Entity nor an Immaterial Subsidiary) after the Series Issue Date or
(b) any Restricted Subsidiary of Issuer guarantees any Specified Issuer
Indebtedness of Issuer after the Series Issue Date or (c) Parent or any
Subsidiary of Parent acquires or creates a Subsidiary that directly or
indirectly owns Equity Interests of Issuer, then Issuer or Parent, as
applicable, will cause that newly acquired or created Domestic Restricted
Subsidiary, Restricted Subsidiary or Subsidiary of Parent to become a Guarantor
of the notes and execute a supplemental indenture and, if requested by the
trustee, deliver an opinion of counsel reasonably satisfactory to the trustee
within 10 Business Days after the date on which it was acquired or created or
guarantees such Specified Issuer Indebtedness, as applicable, or reasonably
promptly thereafter.

Designation of Restricted and Unrestricted Subsidiaries

The Board of Directors of Issuer may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, (i) the
aggregate Fair Market Value of all outstanding Investments owned by Issuer and
its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
the covenant described above under the caption “—Restricted Payments” or under
one or more clauses of the definition of Permitted Investments, as determined by
Issuer in its discretion, and (ii) any Guarantee by Issuer or any Restricted
Subsidiary thereof of any Indebtedness of the Restricted Subsidiary being so
designated will be deemed to be an incurrence of Indebtedness by Issuer or such
Restricted Subsidiary (or both, if applicable) at the time of such designation.
That designation will only be permitted if the Investment and/or incurrence of
Indebtedness would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. The Board of
Directors of Issuer may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if that redesignation would not cause a Default.

Any designation of a Subsidiary of Issuer as an Unrestricted Subsidiary will be
evidenced to the trustee by filing with the trustee a certified copy of a
resolution of the Board of Directors giving effect to such designation and an
officers’ certificate certifying that such designation complied with the
preceding conditions and was permitted by the covenant described above under the
caption “—Restricted Payments.” The Board of Directors of Issuer may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of Issuer;
provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of Issuer of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under the covenant described
under the caption “—Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock,” calculated on a pro forma basis as if such
designation had occurred at the beginning of the four-quarter reference period;
and (2) no Default would be in existence following such designation, and as a
result of, such designation.

Notwithstanding the foregoing, Issuer may at any time and from time to time
designate any Designated Entity, by written notice to the trustee, as an
Unrestricted Subsidiary, and any such Subsidiary shall upon such notice
immediately be designated and deemed an Unrestricted Subsidiary, without any
further action by Issuer (and, for the avoidance of doubt, shall not require
delivery of a resolution of the Board of Directors or of an officers’
certificate) (each, a “Specified Unrestricted Subsidiary Designation”). The
aggregate Fair Market Value

 

A-24



--------------------------------------------------------------------------------

of all outstanding Investments owned by Issuer and its Restricted Subsidiaries
in such Designated Entities so designated as Unrestricted Subsidiaries will, as
calculated and to the extent permitted by clause (18) of the definition of
Permitted Investments, be deemed to be an Investment made as of the time of such
Specified Unrestricted Subsidiary Designation under such clause (18), and not
reduce the amount available for Restricted Payments under the covenant described
above under the caption “—Restricted Payments.”

Reports

Whether or not required by the rules and regulations of the SEC, so long as any
notes are outstanding, Parent will file a copy of each of the reports referred
to in clauses (1) and (2) below with the SEC for public availability within the
time periods (including all applicable extension periods) specified in the SEC
rules and regulations applicable to such reports (unless the SEC will not accept
such a filing):

 

(1) all quarterly and annual financial reports that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if Parent were
required to file such reports, including a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” and, with respect to the
annual information only, a report on the annual financial statements by its
certified independent accountants; and

 

(2) all current reports that would be required to be filed with the SEC on Form
8-K if Parent or Issuer were required to file such reports;

provided that the availability of the foregoing reports on the SEC’s EDGAR
service (or successor thereto) shall be deemed to satisfy Issuer’s delivery
obligations to the trustee and any holder of notes.

All such reports will be prepared in all material respects in accordance with
all of the rules and regulations applicable to such reports; provided that, if
neither Parent nor Issuer is required under the rules and regulations of the SEC
to file such reports with the SEC for public availability, such reports need not
be prepared in accordance with all of the rules and regulations applicable to
such reports and shall only be required to include the information or disclosure
that would be required by such form to the extent that, and in the same general
style of presentation as, the same or substantially similar information or
disclosure is also included in the offering memorandum dated March 8, 2013
relating to the $1.75B Notes. Each annual report on Form 10-K will include a
report on Parent’s consolidated financial statements by Parent’s certified
independent accountants. Issuer will at all times comply with TIA §314(a).

If the SEC will not accept Parent’s or Issuer’s filings for any reason, Parent
or Issuer will post the reports referred to in the preceding paragraphs on its
website, on intralinks.com or another website within the time periods that would
apply if Parent were required to file those reports with the SEC (including all
applicable extension periods). If (i) Issuer has designated any of its
Subsidiaries as Unrestricted Subsidiaries or (ii) the combined operations of
Parent and its Subsidiaries, excluding the operations of Issuer and its
Restricted Subsidiaries and excluding cash and Cash Equivalents, would, if held
by a single Unrestricted Subsidiary of Issuer, constitute a Significant
Subsidiary of Issuer, then the quarterly and annual financial information
required by the preceding paragraphs will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of (A) in the case of (i) above, the financial condition
and results of operations of Parent, Issuer and its Restricted Subsidiaries
separate from the financial condition and results of operations of the
Unrestricted Subsidiaries of Issuer and (B) in the case of (ii) above, the
financial condition and results of operations of Issuer and its Restricted
Subsidiaries separate from the financial condition and results of operations of
Parent and its other Subsidiaries; provided, however, that the requirements of
this paragraph shall not apply if Parent or Issuer files with the SEC the
reports referred to in clauses (1) and (2) of the first paragraph of this
covenant, and any such report contains the information required in this
paragraph.

For so long as any notes remain outstanding, if at any time they are not
required to file with the SEC the reports required by the preceding paragraphs,
Issuer and the Guarantors will furnish to the holders of notes and to

 

A-25



--------------------------------------------------------------------------------

securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act of 1933, as amended (the “Securities Act”).

Events of Default and Remedies

Each of the following is an “Event of Default” in respect of the notes of a
series:

 

(1) default for 30 days in the payment when due of interest on the notes of such
series;

 

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the notes of such series;

 

(3) failure by Issuer for 120 days after notice to Issuer by the trustee or the
holders of at least 25% in aggregate principal amount of the notes of such
series then outstanding voting as a single class to comply with the provisions
described under the caption “—Reports”;

 

(4) failure by Issuer or any of its Restricted Subsidiaries for 30 days after
notice to Issuer by the trustee or the holders of at least 25% in aggregate
principal amount of the notes of such series then outstanding voting as a single
class to comply with the provisions described under the captions “—Repurchase at
the Option of Holders—Change of Control Triggering Event” or “—Repurchase at the
Option of Holders—Asset Sales” (in each case other than a failure to purchase
notes that will constitute an Event of Default under clause (2) above), or
“—Certain Covenants—Merger, Consolidation or Sale of Assets”;

 

(5) failure by Issuer or any of its Restricted Subsidiaries for 90 days after
notice to Issuer by the trustee or the holders of at least 25% in aggregate
principal amount of the notes of such series then outstanding voting as a single
class to comply with any of the other agreements in the indenture;

 

(6) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by Issuer or any of its Restricted Subsidiaries that is a Significant
Subsidiary (or any Restricted Subsidiaries that together would constitute a
Significant Subsidiary) (or the payment of which is guaranteed by Issuer or any
of its Restricted Subsidiaries that would constitute a Significant Subsidiary),
whether such Indebtedness or Guarantee now exists, or is created after the
Series Issue Date with respect to such series of notes, if that default:

 

  (a) is caused by a failure to pay principal of, or interest or premium, if
any, on, such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness on the date of such default (a “Payment Default”); or

 

  (b) results in the acceleration of such Indebtedness prior to its express
maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates an
amount equal to $100.0 million or more, in each case for so long as such failure
or acceleration is continuing;

 

(7) failure by Issuer or any of its Restricted Subsidiaries that is a
Significant Subsidiary (or any Restricted Subsidiaries that together would
constitute a Significant Subsidiary) to pay or discharge final judgments entered
by a court or courts of competent jurisdiction aggregating in excess of $100.0
million (to the extent not covered by insurance), which judgments are not paid,
discharged or stayed for a period of 60 consecutive days following entry of such
final judgment or decree during which a stay of enforcement of such final
judgment or decree, by reason of pending appeal or otherwise, is not in effect;

 

(8) Issuer or any of its Restricted Subsidiaries that is a Significant
Subsidiary, or any group of Restricted Subsidiaries of Issuer that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of Bankruptcy Law:

 

  (a) commences a voluntary case,

 

  (b) consents to the entry of an order for relief against it in an involuntary
case,

 

A-26



--------------------------------------------------------------------------------

  (c) consents to the appointment of a custodian of it or for all or
substantially all of its property,

 

  (d) makes a general assignment for the benefit of its creditors, or

 

  (e) generally is not paying its debts as they become due;

 

(9) a court of competent jurisdiction enters a final order or decree under any
Bankruptcy Law that:

 

  (a) is for relief against Issuer or any of its Restricted Subsidiaries that is
a Significant Subsidiary or any group of Restricted Subsidiaries of Issuer that,
taken together, would constitute a Significant Subsidiary in an involuntary
case;

 

  (b) appoints a custodian of Issuer or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries of Issuer
that, taken together, would constitute a Significant Subsidiary or for all or
substantially all of the property of Issuer or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of Issuer that, taken together, would constitute a Significant
Subsidiary; or

 

  (c) orders the liquidation of Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of
Issuer that, taken together, would constitute a Significant Subsidiary;

 

  (d) and the final order or decree remains unstayed and in effect for 60
consecutive days; and

 

(10) except as permitted by the indenture, any Note Guarantee with respect to
the notes of such series is held in any judicial proceeding to be unenforceable
or invalid or ceases for any reason to be in full force and effect, or any
Guarantor, or any Person acting on behalf of any such Guarantor, denies or
disaffirms its obligations under its Note Guarantee.

In the case of an Event of Default arising from certain events of bankruptcy or
insolvency, with respect to Issuer, any Restricted Subsidiary of Issuer that is
a Significant Subsidiary or any group of Restricted Subsidiaries of Issuer that,
taken together, would constitute a Significant Subsidiary, all outstanding notes
of such series will become due and payable immediately without further action or
notice. However, the effect of such provisions may be limited by applicable
laws. If any other Event of Default occurs and is continuing with respect to the
any series of notes, the trustee or the holders, with a copy to the trustee, of
at least 25% in aggregate principal amount of the then outstanding notes of such
series may declare all the notes of such series to be due and payable
immediately.

Subject to certain limitations, the holders of a majority in aggregate principal
amount of the then outstanding notes of such series may direct the trustee in
its exercise of any trust or power. The trustee may withhold from holders of the
notes notice of any continuing Default or Event of Default if it determines that
withholding notice is in their interest, except a Default or Event of Default in
the payment of interest or premium, if any, on, or the principal of, the notes
of such series.

Subject to the provisions of the indenture relating to the duties of the
trustee, the trustee will be under no obligation to exercise any of the rights
or powers under the indenture at the request or direction of any holders of
notes unless such holders have offered to the trustee indemnity or security
satisfactory to it against any loss, liability or expense.

Except to enforce the right to receive payment of principal, premium, if any, or
interest when due, no holder of a note may pursue any remedy with respect to the
indenture or the notes unless:

 

(1) such holder has previously given to the trustee written notice that an Event
of Default is continuing;

 

(2) holders of at least 25% in aggregate principal amount of the then
outstanding notes of the applicable series have made a written request to the
trustee to institute proceedings in respect of such Event of Default in its own
name as trustee;

 

A-27



--------------------------------------------------------------------------------

(3) such holder or holders have offered the trustee security or indemnity
satisfactory to it against any loss, liability or expense to be incurred in
compliance with such request;

 

(4) the trustee has not complied with such request within 90 days after receipt
of the request and the offer of security or indemnity; and

 

(5) during such 90-day period, holders of a majority in aggregate principal
amount of the then outstanding notes of the applicable series have not given the
trustee a direction inconsistent with such request.

The holders of a majority in aggregate principal amount of the then outstanding
notes of a series by written notice to the trustee may, on behalf of the holders
of all of the notes of such series, rescind an acceleration or waive any
existing Default or Event of Default in respect of such series and its
consequences under the indenture except a continuing Default or Event of Default
in the payment of interest or premium, if any, on, or the principal of, the
notes of such series.

In the case of any Event of Default occurring by reason of any willful action
(or inaction) taken (or not taken) by or on behalf of Issuer with the intention
of avoiding payment of the premium that Issuer would have had to pay if Issuer
then had elected to redeem the notes pursuant to the optional redemption
provisions of the indenture, an equivalent premium will also become and be
immediately due and payable to the extent permitted by law upon the acceleration
of the notes of such series.

Issuer is required to deliver to the trustee annually a statement regarding
compliance with the indenture. Upon becoming aware of any Default or Event of
Default, Issuer is required to deliver to the trustee a statement specifying
such Default or Event of Default.

No Personal Liability of Directors, Officers, Employees and Stockholders

No past, present or future director, officer, member, manager, partner,
employee, incorporator or stockholder of Issuer or any Guarantor, as such, will
have any liability for any obligations of Issuer or the Guarantors under the
notes, the indenture, the Note Guarantees, or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each holder of notes by
accepting a note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the notes. The waiver may not be
effective to waive liabilities under the federal securities laws.

Legal Defeasance and Covenant Defeasance

Issuer may at any time, at the option of its Board of Directors evidenced by a
resolution set forth in an officers’ certificate, elect to have all of its
obligations discharged with respect to the outstanding notes of any series and
all obligations of the Guarantors discharged with respect to their Note
Guarantees with respect to such series (“Legal Defeasance”) except for:

 

(1) the rights of holders of outstanding notes of such series to receive
payments in respect of the principal of, or interest or premium, if any, on, the
notes when such payments are due from the trust referred to below;

 

(2) Issuer’s obligations with respect to the notes of such series concerning
issuing temporary notes, registration of notes, mutilated, destroyed, lost or
stolen notes and the maintenance of an office or agency for payment of money for
security payments held in trust;

 

(3) the rights, powers, trusts, duties, indemnities and immunities of the
trustee, and Issuer’s and the Guarantors’ obligations in connection therewith;
and

 

(4) the Legal Defeasance and Covenant Defeasance provisions of the indenture.

In addition, Issuer may, at its option and at any time with respect to any
series of notes, elect to have the obligations of Issuer and the Guarantors
released with respect to the provisions of the indenture described above

 

A-28



--------------------------------------------------------------------------------

under “—Repurchase at the Option of Holders” and under the caption “—Certain
Covenants” (other than the covenant described under the caption “—Certain
Covenants—Merger, Consolidation or Sale of Assets,” except to the extent
described below) and the limitation imposed by clause (4) under the caption
“—Certain Covenants—Merger, Consolidation or Sale of Assets” (such release and
termination being referred to as “Covenant Defeasance”), and thereafter any
omission to comply with such obligations or provisions will not constitute a
Default or Event of Default with respect to such notes. In the event Covenant
Defeasance occurs with respect to any series of notes in accordance with the
indenture, the Events of Default described under clauses (3) through (9) under
the caption “—Events of Default and Remedies” (in the case of clauses (8) and
(9), only with respect to Issuer’s Subsidiaries), in each case, will no longer
constitute an Event of Default.

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to any series of notes:

 

(1) Issuer must irrevocably deposit with the trustee or its designee, in trust,
for the benefit of the holders of such series of notes, cash in U.S. dollars,
non- callable Government Securities, or a combination of cash in U.S. dollars
and non-callable Government Securities, in such amounts as will be sufficient,
in the opinion of a nationally recognized investment bank, appraisal firm or
firm of independent public accountants, to pay the principal of, and premium, if
any, and interest on, the outstanding notes of such series on the stated date
for payment thereof or on the applicable redemption date, as the case may be,
and Issuer must specify whether such notes are being defeased to such stated
date for payment or to a particular redemption date;

 

(2) in the case of Legal Defeasance, Issuer must deliver to the trustee an
opinion of counsel reasonably acceptable to the trustee (which opinion of
counsel may be subject to customary assumptions, qualifications and exclusions)
confirming that (a) Issuer has received from, or there has been published by,
the Internal Revenue Service a ruling or (b) since the Closing Date, there has
been a change in the applicable U.S. federal income tax law, in either case to
the effect that, and based thereon such opinion of counsel shall confirm that,
the holders of the outstanding notes of such series will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Legal
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

 

(3) in the case of Covenant Defeasance, Issuer must deliver to the trustee an
opinion of counsel reasonably acceptable to the trustee (which opinion of
counsel may be subject to customary assumptions, qualifications and exclusions)
confirming that the holders of the outstanding notes of such series will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Covenant Defeasance and will be subject to U.S. federal income tax on
the same amounts, in the same manner and at the same times as would have been
the case if such Covenant Defeasance had not occurred;

 

(4) no Default or Event of Default has occurred and is continuing with respect
to such series of notes on the date of such deposit (other than a Default or
Event of Default resulting from the borrowing of funds, or the imposition of
Liens in connection therewith, to be applied to such deposit, or a Default or
Event of Default that will be cured by such Covenant Defeasance or Legal
Defeasance) and the deposit will not result in a breach or violation of, or
constitute a default under, any material instrument to which Issuer or any
Guarantor is a party or by which Issuer or any Guarantor is bound;

 

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than the indenture) to which Issuer or any of its Subsidiaries
is a party or by which Issuer or any of its Subsidiaries is bound;

 

(6) Issuer must deliver to the trustee an officers’ certificate stating that the
deposit was not made by Issuer with the intent of preferring the holders of
notes over the other creditors of Issuer with the intent of defeating,
hindering, delaying or defrauding any creditors of Issuer or others;

 

(7) Issuer must deliver to the trustee an officers’ certificate, stating that
all conditions precedent relating to the Legal Defeasance or the Covenant
Defeasance have been complied with; and

 

(8)

Issuer must deliver to the trustee an opinion of counsel (which may be subject
to customary assumptions, qualifications and exclusions), stating that all
conditions precedent set forth in clauses (2), (3) and (5) of this

 

A-29



--------------------------------------------------------------------------------

  paragraph, as applicable, have been complied with; provided that the opinion
of counsel with respect to clause (5) of this paragraph may be to the knowledge
of such counsel.

Amendment, Supplement and Waiver

Except as provided in the next two succeeding paragraphs, the applicable
indenture with respect to the notes of any series or the related Note Guarantees
of the notes of any series may be amended or supplemented with the consent of
the holders of at least a majority in aggregate principal amount of the notes of
such series then outstanding (including consents obtained in connection with a
purchase of, or tender offer or exchange offer for, notes of such series), and
any existing Default or Event of Default or compliance with any provision of the
applicable indenture with respect to such notes or Note Guarantees may be waived
with the consent of the holders of a majority in aggregate principal amount of
the then outstanding notes of such series (including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, the notes
of such series).

Without the consent of each holder of notes of the applicable series affected,
an amendment, supplement or waiver may not (with respect to any notes of a
particular series held by a non-consenting holder):

 

(1) reduce the principal amount of notes of such series whose holders must
consent to an amendment, supplement or waiver;

 

(2) reduce the principal of or change the fixed maturity of any note of such
series or alter the provisions with respect to the redemption of the notes of
such series (other than provisions relating to the covenants described above
under the caption “—Repurchase at the Option of Holders”);

 

(3) reduce the rate of or change the time for payment of interest on any note of
such series;

 

(4) waive a Default or Event of Default in the payment of principal of, or
premium, if any, or interest on, the notes of such series (except a rescission
of acceleration of the notes of such series by the holders of at least a
majority in aggregate principal amount of the then outstanding notes of such
series and a waiver of the payment default that resulted from such
acceleration);

 

(5) make any note of such series payable in money other than that stated in the
notes of such series;

 

(6) make any change in the provisions of the indenture relating to waivers of
past Defaults or the rights of holders of notes of such series to receive
payments of principal of, or interest or premium, if any, on, the notes of such
series;

 

(7) waive a redemption payment with respect to any note of such series (other
than a payment required by one of the covenants described above under the
caption “—Repurchase at the Option of Holders”);

 

(8) release any Guarantor from any of its obligations under its related Note
Guarantee of the notes of such series or the applicable indenture, except in
accordance with the terms of such indenture; or

 

(9) make any change in the preceding amendment and waiver provisions.

Notwithstanding the preceding, without the consent of any holder of notes,
Issuer, the Guarantors and the trustee may amend or supplement the applicable
indenture, the notes of any series or the related Note Guarantees:

 

(1) to cure any ambiguity, defect or inconsistency;

 

(2) to provide for uncertificated notes in addition to or in place of
certificated notes;

 

(3) to provide for the assumption of Issuer’s or a Guarantor’s obligations to
holders of notes of such series and related Note Guarantees in the case of a
merger or consolidation or sale of all or substantially all of Issuer’s or such
Guarantor’s assets, as applicable;

 

(4) to effect the release of a Guarantor from its Note Guarantee in respect of
such series notes and the termination of such Note Guarantee, all in accordance
with the provisions of the applicable indenture governing such release and
termination;

 

A-30



--------------------------------------------------------------------------------

(5) to add any Guarantor or Note Guarantee with respect to such series or to
secure the notes of such series or the related Note Guarantee;

 

(6) to make any change that would provide any additional rights or benefits to
the holders of notes of such series or that does not adversely affect the legal
rights under the indenture of any such holder in any material respect;

 

(7) to comply with requirements of the SEC in order to effect or maintain the
qualification of the indenture under the Trust Indenture Act;

 

(8) to change or eliminate any of the provisions of the applicable indenture;
provided that any such change or elimination shall not become effective with
respect to any outstanding notes of any series created prior to the execution of
such supplemental indenture which is entitled to the benefit of such provision;

 

(9) to provide for the issuance of and establish forms and terms and conditions
of a new series of notes as permitted by the base indenture;

 

(10) to conform the text of the applicable supplemental indenture, the notes of
such series, or the related Note Guarantees to any provision of the “Description
of Notes” section of this prospectus supplement to the extent that such
provision in such description of notes was intended to be a verbatim recitation
of a provision of the applicable indenture, the applicable Note Guarantees, or
the notes of such series, in each case, as conclusively evidenced by an
officers’ certificate;

 

(11) to provide for the issuance of additional notes of such series, provided
that such additional notes have the same terms as, and be deemed part of the
same series as, the notes of such series to the extent required under the
applicable indenture;

 

(12) to evidence and provide for the acceptance of and appointment by a
successor trustee with respect to the notes of such series and to add to or
change any of the provisions of the indenture as shall be necessary to provide
for or facilitate the administration of the trust by more than one trustee; and

 

(13) to allow any Guarantor of the notes of such series to execute a
supplemental indenture and/or a Note Guarantee with respect to the notes of such
series.

The consent of the holders of the notes is not necessary under the indenture to
approve the particular form of any proposed amendment or waiver. It is
sufficient if such consent approves the substance of the proposed amendment or
waiver.

Satisfaction and Discharge

The applicable indenture will be discharged and will cease to be of further
effect as to all notes, when:

 

(1) either:

 

  (a) all notes of such series that have been authenticated, except lost, stolen
or destroyed notes that have been replaced or paid and notes for whose payment
money has been deposited in trust and thereafter repaid to Issuer, have been
delivered to the trustee for cancellation; or

 

  (b)

all notes of such series that have not been delivered to the trustee for
cancellation have become due and payable by reason of the sending of a notice of
redemption or otherwise or will become due and payable within one year and
Issuer or any Guarantor has irrevocably deposited or caused to be deposited with
the trustee or its designee as trust funds in trust solely for the benefit of
the holders of such series of notes, cash in U.S. dollars, non-callable
Government Securities, or a combination of cash in U.S. dollars and non-callable
Government Securities, in such amounts as will be sufficient, without
consideration of any reinvestment of interest, to pay and discharge the entire
Indebtedness on the notes of such series not delivered to the trustee for
cancellation for principal of, and premium, if any, and accrued interest to the
date of maturity or redemption; provided that upon any redemption that requires

 

A-31



--------------------------------------------------------------------------------

  the payment of the Applicable Premium, the amount deposited shall be
sufficient for purposes of the indenture to the extent that an amount is
deposited with the trustee equal to the Applicable Premium calculated as of the
date of the notice of redemption, with any deficit as of the date of the
redemption only required to be deposited with the trustee on or prior to the
date of the redemption;

 

(2) Issuer or any Guarantor has paid or caused to be paid all sums payable by it
under the indenture with respect to the notes of such series; and

 

(3) Issuer has delivered irrevocable instructions to the trustee under the
indenture to apply the deposited money toward the payment of the notes of such
series at maturity or on the redemption date, as the case may be.

In addition, Issuer must deliver to the trustee (a) an officers’ certificate,
stating that all conditions precedent set forth in clauses (1) through (3) above
have been satisfied, and (b) an opinion of counsel(which opinion of counsel may
be subject to customary assumptions, qualifications and exclusions), stating
that all conditions precedent set forth in clause (3) above have been satisfied.

Governing Law

The indenture, the notes and the Note Guarantees will be governed by the laws of
the State of New York.

Concerning the Trustee

We maintain ordinary banking relationships with Deutsche Bank Trust Company
Americas and its affiliates.

If the trustee becomes a creditor of Issuer or any Guarantor, the indenture
limits the right of the trustee to obtain payment of claims in certain cases, or
to realize on certain property received in respect of any such claim as security
or otherwise. The trustee will be permitted to engage in other transactions;
however, if it acquires any conflicting interest when a Default is continuing it
must eliminate such conflict within 90 days of the date such conflict arises,
apply to the SEC for permission to continue as trustee (if the indenture has
been qualified under the Trust Indenture Act) or resign.

The holders of a majority in aggregate principal amount of the then outstanding
notes of the applicable series will have the right to direct the time, method
and place of conducting any proceeding for exercising any remedy available to
the trustee, subject to certain exceptions. The indenture provides that in case
an Event of Default occurs and is continuing, the trustee will be required, in
the exercise of its power, to use the degree of care of a prudent man in the
conduct of his own affairs.

Subject to such provisions, the trustee will be under no obligation to exercise
any of its rights or powers under the indenture at the request of any holder of
notes of the applicable series, unless such holder has offered to the trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

Certain Definitions

Set forth below are certain defined terms used in the applicable indenture.
Reference is made to the indenture for a full disclosure of all defined terms
used therein, as well as any other capitalized terms used herein for which no
definition is provided.

“$1.75B Notes” means the $1,750,000,000 in principal amount of MetroPCS
Wireless, Inc.’s 6.625% Senior Notes due 2023, issued as of March 19, 2013,
pursuant to the Indenture, between MetroPCS Wireless, Inc.’s, MetroPCS, Inc.,
MetroPCS Communications, Inc., the guarantors party thereto, and Deutsche Bank
Trust Company Americas, as supplemented by the First Supplemental Indenture
dated March 19, 2013 or the Second Supplemental Indenture dated March 19, 2013
thereto, as applicable, as amended by the Third Supplemental Indenture dated
April 29, 2013, as further supplemented by the Fourth Supplemental Indenture
dated May 1,

 

A-32



--------------------------------------------------------------------------------

2013, among T-Mobile USA, Inc., the guarantors party thereto and Deutsche Bank
Trust Company Americas, as trustee, as further supplemented by the Fifth
Supplemental Indenture, dated as of July 15, 2013, among T-Mobile USA, Inc., the
guarantors party thereto and Deutsche Bank Trust Company Americas, as trustee,
and as further supplemented by the Sixth Supplemental Indenture, dated as of
August 11, 2014, among T-Mobile USA, Inc., the guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee (as so supplemented and
amended, the “$1.75B Notes Indenture”), (ii) any additional 6.625% Senior Notes
due 2023 issued under the $1.75B Notes Indenture as part of the same series, and
(iii) any “Exchange Notes” (as defined in the $1.75B Notes Indenture) relating
thereto.

“Acquired Debt” means, with respect to any specified Person:

 

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Restricted Subsidiary of,
such specified Person; and

 

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

The term “Acquired Debt” does not include Indebtedness of a Person that is
redeemed, defeased, retired or otherwise repaid at the time of, or immediately
upon, consummation of the transactions by which such Person becomes a Restricted
Subsidiary or acquires such asset, as the case may be.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Applicable Premium,” as calculated by Issuer and provided to the trustee,
means, with respect to any note on any redemption date, the greater of:

 

(1) 1.0% of the principal amount of the note; or

 

(2) the excess of:

 

  (a) the present value at such redemption date of (i) the redemption price of
the note at February 1, 2021, in the case of the 2026 notes, and at February 1,
2023, in the case of the 2028 notes (such redemption price in each case being
set in the applicable table appearing above under the caption “—Optional
Redemption”), plus (ii) all required interest payments due on the note through
February 1, 2021, in the case of the 2026 notes, and February 1, 2023, in the
case of the 2028 notes (excluding accrued but unpaid interest, if any, to the
redemption date), computed using a discount rate equal to the Treasury Rate as
of such redemption date plus 50 basis points; over

 

  (b) the principal amount of the note, if greater.

“Asset Acquisition” means:

 

(1) an Investment by Issuer (or any predecessor thereto) or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be merged into or consolidated with
Issuer or any of its Restricted Subsidiaries, or

 

(2) an acquisition by Issuer (or any predecessor thereto) or any of its
Restricted Subsidiaries of the property and assets of any Person, other than
Issuer or any of its Restricted Subsidiaries, that constitute all or
substantially all of a division, operating unit or line of business of such
Person.

For the avoidance of doubt, the Merger shall be deemed to be an Asset
Acquisition.

 

A-33



--------------------------------------------------------------------------------

“Asset Disposition” means the sale or other disposition by Issuer or any of its
Restricted Subsidiaries other than to Issuer or another Restricted Subsidiary of
(1) all or substantially all of the Capital Stock owned by Issuer or any of its
Restricted Subsidiaries of any Restricted Subsidiary or any Person that is a
Permitted Joint Venture Investment or (2) all or substantially all of the assets
that constitute a division, operating unit or line of business of Issuer or any
of its Restricted Subsidiaries.

“Asset Sale” means:

 

(1) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of Issuer and its Restricted Subsidiaries taken
as a whole will be governed by the provisions of the indenture described above
under the caption “—Repurchase at the Option of Holders—Change of Control
Triggering Event” and/or the provisions described above under the caption
“—Certain Covenants—Merger, Consolidation or Sale of Assets” and not by the
provisions of the covenant described above under the caption “—Repurchase at the
Option of Holders—Asset Sales”; and

 

(2) the issuance of Equity Interests in any of Issuer’s Restricted Subsidiaries
or the sale by Issuer or any Restricted Subsidiary thereof of Equity Interests
in any of its Restricted Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $100.0 million;

 

(2) a sale, lease, conveyance or other disposition of assets or Equity Interests
between or among Issuer and/or its Restricted Subsidiaries;

 

(3) an issuance or sale of Equity Interests by a Restricted Subsidiary of Issuer
to Issuer or to a Restricted Subsidiary of Issuer;

 

(4) the sale, lease, sub-lease, conveyance or other disposition of (a) assets,
products, services or accounts receivable in the ordinary course of business,
(b) equipment or other assets pursuant to a program for the maintenance or
upgrading of such equipment or assets, or (c) any sale, conveyance or other
disposition of damaged, worn-out, uneconomic or obsolete assets in the ordinary
course of business;

 

(5) the sale, conveyance or other disposition of cash or Cash Equivalents;

 

(6) a surrender or waiver of contract rights or settlement, release or surrender
of contract, tort or other claims in the ordinary course of business or a grant
of a Lien not prohibited by the indenture;

 

(7) a Restricted Payment that does not violate the covenant described above
under the caption “—Certain Covenants—Restricted Payments”;

 

(8) arms-length sales, leases or sub-leases (as lessor or sublessor), sale and
leasebacks, assignments, conveyances, transfers or other dispositions of assets
or rights to a Person that is a Permitted Joint Venture Investment;

 

(9) licenses and sales of intellectual property or other general intangibles
(other than FCC Licenses) in the ordinary course of business;

 

(10) a Permitted Investment;

 

(11) dispositions of assets to the ISIS Joint Venture;

 

(12) one or more sales, conveyances, leases, subleases, licenses, contributions,
or other dispositions, assignments or transfers made as part of, or in
connection with, the Towers Transaction;

 

(13) the settlement or early termination of any Permitted Bond Hedge
Transaction; or

 

(14) any issuance, disposition or sale of Equity Interests in, or Indebtedness,
assets or other securities of, an Unrestricted Subsidiary.

 

A-34



--------------------------------------------------------------------------------

“Asset Sale Offer” has the meaning assigned to that term in the provision
described under the caption “—Repurchase at the Option of Holders—Asset Sales.”

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d-5 (b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to have Beneficial Ownership of any
shares held by such Permitted Holder and (ii) any person (other than such
Permitted Holder) that is a member of such group (or sharing such Beneficial
Ownership) shall be deemed not to have Beneficial Ownership of any shares held
by such Permitted Holder (or in which any such Person shares beneficial
ownership). The terms “Beneficially Owns” and “Beneficially Owned” have a
corresponding meaning.

“Board of Directors” means:

 

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

 

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

 

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

 

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of October 3, 2012, as amended from time to time, by and
among Deutsche Telekom AG, T-Mobile Global Zwischenholding GmbH, T-Mobile Global
Holding GmbH, Issuer and MetroPCS Communications, Inc.

“Business Day” means any day except a Saturday, Sunday, or a legal holiday in
the City of New York or in any place of payment with respect to the Notes on
which banking institutions are authorized or required by law, regulation or
executive order to close.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty
(provided that obligations either existing on the Issue Date or created
thereafter that (a) initially were not included on the consolidated balance
sheet of Issuer as capital lease obligations and were subsequently
recharacterized as capital lease obligations or (b) did not exist on the Issue
Date and were required to be characterized as capital lease obligations but
would not have been required to be treated as capital lease obligations on the
Issue Date had they existed at that time, shall for all purposes not be treated
as Capital Lease Obligations or Indebtedness).

“Capital Stock” means:

 

(1) in the case of a corporation, corporate stock;

 

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

A-35



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

 

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:

 

(1) United States dollars, pounds sterling, euros, the national currency of any
member state of the European Union or any other foreign currencies held by
Issuer and its Restricted Subsidiaries from time to time in the ordinary course
of business;

 

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States of America, the United Kingdom or any country
that is a member state of the European Union or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of
America, the United Kingdom or the relevant member state of the European Union,
as the case may be, is pledged in support of those securities) having maturities
of not more than two years from the date of acquisition;

 

(3) demand deposits, certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus in
excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;

 

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5) commercial paper having one of the two highest ratings obtainable from a
Rating Agency at the date of acquisition and, in each case, maturing within one
year after the date of acquisition;

 

(6) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by a Rating Agency at the date of
acquisition and having maturities of not more than two years after the date of
acquisition;

 

(7) auction rate securities rated at least “AA-” or “Aa3” by a Rating Agency at
the time of purchase and with reset dates of one year or less from the time of
purchase;

 

(8) investments, classified in accordance with GAAP as current assets of Issuer
or any of its Restricted Subsidiaries, in money market funds, mutual funds or
investment programs registered under the Investment Company Act of 1940, at
least 90% of the portfolios of which constitute investments of the character,
quality and maturity described in clauses (1) through (7) of this definition;

 

(9) any substantially similar investment to the kinds described in clauses
(1) through (7) of this definition rated at least “P-2” by Moody’s or “A-2” by
S&P or the equivalent thereof; and

 

(10) deposits or payments made to the FCC in connection with the auction or
licensing of Governmental Authorizations that are fully refundable.

“Change of Control” means the occurrence of any of the following:

 

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Issuer and its Restricted Subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d) of the Exchange Act) other than any such
disposition to a Restricted Subsidiary or a Permitted Holder;

 

(2) the adoption of a plan relating to the liquidation or dissolution of Issuer;

 

A-36



--------------------------------------------------------------------------------

(3) the consummation of any transaction (including any merger or consolidation),
the result of which is that any “person” (as defined above), other than a
Permitted Holder, becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the Voting Stock of Parent (or its successor by merger,
consolidation or purchase of all or substantially all of its assets or its
equity), measured by voting power rather than number of shares; or

 

(4) Issuer ceases to be a direct or indirect Wholly-Owned Subsidiary of Parent.

provided that the Transactions and other transactions pursuant to the Business
Combination Agreement (including the changes to the Beneficial Ownership of the
Voting Stock of Parent contemplated therein) shall not be a Change of Control.

“Change of Control Triggering Event” means, with respect to any series of notes,
the occurrence of a Change of Control (x) that is accompanied or followed by a
downgrade by one or more gradations (including gradations within ratings
categories as well as between ratings categories) or withdrawal of the rating of
such series of notes within the Ratings Decline Period by at least two out of
the three Rating Agencies and (y) the rating of such series of notes on any day
during such Ratings Decline Period is below the rating by each such Rating
Agency in effect immediately preceding the first public announcement of the
Change of Control (or occurrence thereof if such Change of Control occurs prior
to public announcement), provided that in making the relevant decision(s)
referred to above to downgrade or withdraw such ratings, as applicable, the
relevant Rating Agency announces publicly or confirms in writing during such
Ratings Decline Period that such decision(s) resulted, in whole or in part, from
the occurrence (or expected occurrence) of such Change of Control or the
announcement of the intention to effect such Change of Control; provided,
further, that no Change of Control Triggering Event shall be deemed to occur if
at the time of the applicable downgrade the rating of such series of notes by at
least two out of the three Rating Agencies is Investment Grade.

“Closing Date” means the date on which the Merger was consummated, or May 1,
2013.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

(1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

(2) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

 

(3) depreciation, amortization (including non-cash impairment charges and any
write-off or write-down or amortization of intangibles but excluding
amortization of ordinary course prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any such non-cash
expense to the extent that it represents an ordinary course accrual of or
reserve for cash expenses in any future period or amortization of any ordinary
course prepaid cash expense that was paid in a prior period) of such Person and
its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses or charges were deducted
in computing such Consolidated Net Income; plus

 

(4)

any nonrecurring or unusual gains or losses or income, expenses or charges
(including all fees and expenses relating thereto), including (a) any fees,
expenses and costs relating to the Towers Transaction, (b) any fees, expenses or
charges related to any sale or offering of Equity Interests of such Person or
Parent, any acquisition or disposition or any Indebtedness, in each case that is
permitted to be incurred hereunder (in each case, whether or not successful), or
the offering, amendment or modification of any debt instrument, including the
offering, any amendment or other modification of the notes, provided that
Consolidated Cash Flow shall not be deemed to be increased by more than $250.0
million in any twelve-month period pursuant to this clause (b), (c) any premium,
penalty or fee paid in relation to any repayment, prepayment or

 

A-37



--------------------------------------------------------------------------------

  repurchase of Indebtedness, (d) any fees or expenses relating to the
Transactions and the offering, issuance and sale (in each case, whether or not
successful) of the DT Notes and any “Exchange Notes” (as defined in the base
indenture) issued in respect thereof and the Permitted MetroPCS Notes and any
“Exchange Notes” (as defined in the $1.75B Notes Indenture), and
(e) restructuring charges, integration costs (including retention, relocation
and contract termination costs) and related costs and charges; plus

 

(5) New Market Losses; minus

 

(6) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of Issuer that is not a Subsidiary Guarantor will be
added to Consolidated Net Income to compute Consolidated Cash Flow of Issuer
only to the extent that a corresponding amount would be permitted at the date of
determination to be dividended to Issuer by such Restricted Subsidiary without
prior governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.

For the avoidance of doubt, calculations of “Consolidated Cash Flow” of Issuer
for any period prior to the Closing Date for purposes of calculating the Debt to
Cash Flow Ratio shall be on a pro forma basis as described in the last paragraph
of the definition of “Debt to Cash Flow Ratio.”

“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of (i) the total amount of
Indebtedness of such Person and its Restricted Subsidiaries, plus (ii) the total
amount of Indebtedness of any other Person, to the extent that such Indebtedness
has been Guaranteed by the referent Person or one or more of its Restricted
Subsidiaries, plus (iii) the aggregate liquidation value of all Disqualified
Stock of such Person and all Preferred Stock of Subsidiaries of such Person, in
each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

 

(1) the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued (including amortization of debt issuance
costs or original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of payments (if any) pursuant to Hedging
Obligations); plus

 

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

 

(3) any interest expense on that portion of Indebtedness of another Person that
is guaranteed by such Person or one of its Restricted Subsidiaries or secured by
a Lien on assets of such Person or one of its Restricted Subsidiaries (whether
or not such Guarantee or Lien is called upon); plus

 

(4) the product of (a) all dividend payments on any series of Preferred Stock of
such Person or any of its Restricted Subsidiaries; times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal;

in each case, on a consolidated basis and in accordance with GAAP; excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is

 

A-38



--------------------------------------------------------------------------------

excluded in the calculation of Consolidated Net Income pursuant to clause (2) of
the definition thereof (but only in the same proportion as the net income of
such Restricted Subsidiary is excluded from the calculation of Consolidated Net
Income pursuant to clause (2) of the definition thereof). Notwithstanding the
foregoing, if any lease or other liability is reclassified as indebtedness or as
a Capital Lease Obligation due to a change in accounting principles or the
application thereof after the Closing Date, the interest component of all
payments associated with such lease or other liability shall be excluded from
Consolidated Interest Expense.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1) the positive Net Income of any Person that is not a Restricted Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions paid in cash
to the specified Person or a Restricted Subsidiary of the Person;

 

(2) solely for the purpose of determining the amount available for Restricted
Payments under clause 3(A) of the second paragraph of the covenant described
above under the caption “—Certain Covenants—Restricted Payments” the Net Income
of any Restricted Subsidiary that is not a Guarantor will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

 

(3) the effect of a change in accounting principles or in the application
thereof (including any change to IFRS and any cumulative effect adjustment) will
be excluded;

 

(4) unrealized losses and gains attributable to Hedging Obligations, including
those resulting from the application of the Financial Accounting Standards Board
(FASB) Accounting Standards Codification (ASC) 815, will be excluded; and

 

(5) any non-cash compensation charge or expense realized from grants of stock,
stock appreciation or similar rights, stock option or other rights to officers,
directors and employees, will be excluded.

“Contribution Indebtedness” means, Indebtedness in an aggregate principal amount
at any one time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge such
Indebtedness, not to exceed 150% of the aggregate amount of all Net Equity
Proceeds.

“Convertible Debt” means Debt of Issuer (which may be Guaranteed by the
Guarantors) permitted to be incurred hereunder that is either (a) convertible or
exchangeable into common stock of Parent (and cash in lieu of fractional shares)
and/or cash (in an amount determined by reference to the price of such common
stock) or (b) sold as units with call options, warrants or rights to purchase
(or substantially equivalent derivative transactions) that are exercisable for
common stock of Parent and/or cash (in an amount determined by reference to the
price of such common stock).

“Corporate Trust Office of the Trustee” means, solely for purposes of presenting
the notes, Deutsche Bank Trust Company Americas located at 60 Wall Street, New
York, NY 10005, and, for all other purposes, the office of the trustee at which
any time its corporate trust business will be administered, which at the date
hereof is located at 60 Wall Street, New York, NY 10005, or such other address
as the trustee may designate from time to time by notice to the holders and
Issuer, or the principal corporate trust office of any successor trustee (or
such other address as such successor trustee may designate from time to time by
notice to the holders and Issuer).

“Credit Facilities” means, one or more debt facilities (including the Revolving
Credit Facilities and any additional notes issued pursuant to a Senior Notes
Election thereunder and the Term Loan Credit Agreement),

 

A-39



--------------------------------------------------------------------------------

capital leases, purchase money financings or commercial paper facilities,
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), capital
leases, purchase money debt, debt securities or letters of credit, in each case,
as amended, restated, modified, renewed, refunded, replaced (whether upon or
after termination or otherwise) or refinanced (including, in each case, by means
of sales of debt securities to institutional investors) in whole or in part from
time to time.

“Debt to Cash Flow Ratio” means, with respect to any Person as of any date of
determination, the ratio of (a) the Consolidated Indebtedness of such Person as
of such date, less cash and Cash Equivalents, to (b) the Consolidated Cash Flow
of such Person for the four most recent full fiscal quarters ending immediately
prior to such date for which internal financial statements are available.

For purposes of making the computation referred to above:

 

(1) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including the Merger and including giving pro forma effect to any related
financing transactions and the application of proceeds of any Asset Disposition)
that occur during such four-quarter period or subsequent to such four quarter
period but on or prior to the date on which the Debt to Cash Flow Ratio is to be
calculated as if they had occurred and such proceeds had been applied on the
first day of such four-quarter period;

 

(2) pro forma effect shall be given to asset dispositions and, asset
acquisitions (including giving pro forma effect to any related financing
transactions and the application of proceeds of any asset disposition) that have
been made by any Person that has become a Restricted Subsidiary of Issuer or has
been merged with or into Issuer (including MetroPCS Wireless, Inc.) or any
Restricted Subsidiary during such four-quarter period or subsequent to such four
quarter period but on or prior to the date on which the Debt to Cash Flow Ratio
is to be calculated and that would have constituted Asset Dispositions or Asset
Acquisitions had such transactions occurred when such Person was a Restricted
Subsidiary, as if such asset dispositions or asset acquisitions were Asset
Dispositions or Asset Acquisitions that occurred on the first day of such
four-quarter period;

 

(3) to the extent that the pro forma effect of any transaction is to be made
pursuant to clause (1) or (2) above, such pro forma effect shall be determined
in good faith on a reasonable basis by a responsible financial or accounting
officer of the specified Person, whose determination shall be conclusive, as if
the subject transaction(s) had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated without giving effect to clause (3) of the proviso set forth in the
definition of Consolidated Net Income;

 

(4) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
(without duplication of clauses (1) and (2) above) prior to the date on which
the Debt to Cash Flow Ratio is to be calculated, shall be excluded;

 

(5) any Person that is a Restricted Subsidiary on the date on which the Debt to
Cash Flow Ratio is to be calculated will be deemed to have been a Restricted
Subsidiary at all times during such four-quarter period; and

 

(6) any Person that is not a Restricted Subsidiary on the date on which the Debt
to Cash Flow Ratio is to be calculated will be deemed not to have been a
Restricted Subsidiary at any time during such four-quarter period.

For the avoidance of doubt, if the Debt to Cash Flow Ratio is determined for any
period commencing prior to the date that is four fiscal quarters after the
fiscal quarter during which the Closing Date occurs, the Debt to Cash Flow Ratio
shall be calculated giving pro forma effect to the Transactions as if the
Transactions had occurred on the first day of the four quarter reference period.

 

A-40



--------------------------------------------------------------------------------

“December 2012 Sixth Supplemental Indenture” means the Sixth Supplemental
Indenture, dated as of December 14, 2012, among MetroPCS Wireless, Inc., the
guarantors party thereto and Wells Fargo Bank, N.A., as trustee, to the
September 2010 Senior Notes Indenture.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Designated Entity” means (i) Iowa Wireless Services LLC, a Delaware limited
liability company, or (ii) any Designated Tower Entity.

“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by issuer) of non-cash consideration received by Issuer or a
Restricted Subsidiary in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of, or other receipt of cash and Cash
Equivalents in respect of, such Designated Non-cash Consideration.

“Designated Tower Entity” means any entity established solely or primarily for
the limited purpose of holding wireless communications sites, towers, and
related contracts, equipment, improvements, real estate, and other assets, and
performing other activities incidental thereto or in connection with the Towers
Transaction. For the avoidance of doubt, T-Mobile USA Tower LLC and T-Mobile
West Tower LLC are each Designated Tower Entities.

“Disqualified Stock” means, with respect to notes of any series, any Capital
Stock that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case, at the option of the
holder of the Capital Stock), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Capital Stock, in whole or in
part, on or prior to the date that is 91 days after the date on which the notes
of the applicable series mature; provided that any class of Capital Stock of
such Person that, by its terms, requires such Person to satisfy in full its
obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund or otherwise) or repurchase thereof or
otherwise by the delivery of Capital Stock, and that is not convertible,
puttable or exchangeable for cash, Disqualified Stock or Indebtedness, will not
be deemed to be Disqualified Stock, so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require Issuer to repurchase such Capital Stock upon the occurrence of
a change of control or an asset sale will not constitute Disqualified Stock if
the terms of such Capital Stock provide that Issuer may not repurchase or redeem
any such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with the covenant described above under the caption
“—Certain Covenants—Restricted Payments.” The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of the indenture will be the
maximum amount that Issuer and its Restricted Subsidiaries may become obligated
to pay upon the maturity of, or pursuant to any mandatory redemption provisions
of, such Disqualified Stock, exclusive of accrued dividends.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is not a
Foreign Subsidiary.

“DT” means Deutsche Telekom AG, an Aktiengesellschaft organized and existing
under the laws of the Federal Republic of Germany.

“DT Notes” shall have the meaning assigned to such term in the Business
Combination Agreement.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

A-41



--------------------------------------------------------------------------------

“Existing Indebtedness” means (a) Indebtedness of Issuer and its Subsidiaries
(other than Indebtedness in respect of the DT Notes) in existence on the Closing
Date, until such amounts are repaid, (b) (1) the $1.75B Notes in existence on
the Closing Date (and any “Exchange Notes” (as defined in the $1.75B Notes
Indenture) relating thereto), and (2) all other Indebtedness of MetroPCS
Wireless, Inc. and its Subsidiaries in existence on the Closing Date that was
not incurred in violation of the terms of the Business Combination Agreement, in
each case until such amounts are repaid (provided that the aggregate principal
amount of Indebtedness incurred in contemplation of the Transactions, including
any Indebtedness in the form of the $1.75B Notes and notes issued on the date of
the base indenture, in each case permitted by this clause (b), shall not exceed
$20.5 billion).

“Existing Senior Notes” means (i) the $1.75B Notes existing on the Closing Date,
(ii) the DT Notes existing on the Closing Date, (iii) the 6.000% Senior Notes
due 2023 issued pursuant to the base indenture, as supplemented by that certain
Seventeenth Supplemental Indenture dated as of September 5, 2014, among T-Mobile
USA, Inc., the guarantors named therein and Deutsche Bank Trust Company
Americas, as trustee, (iv) the 6.500% Senior Notes due 2024 issued pursuant to
the base indenture, as supplemented by that certain Fifteenth Supplemental
Indenture dated as of November 21, 2013, among T-Mobile USA, Inc., the
guarantors named therein and Deutsche Bank Trust Company Americas, as trustee,
(v) the 6.375% Senior Notes due 2025 issued pursuant to the base indenture, as
supplemented by that certain Eighteenth Supplemental Indenture dated as of
September 5, 2014, among T-Mobile USA, Inc., the guarantors named therein and
Deutsche Bank Trust Company Americas, as trustee, (vi) the 6.500% Senior Notes
due 2026 issued pursuant to the base indenture, as supplemented by that certain
Twentieth Supplemental Indenture dated as of November 5, 2015, among T-Mobile
USA, Inc., the guarantors named therein and Deutsche Bank Trust Company
Americas, as trustee, (vii) the 6.000% Senior Notes due 2024 issued pursuant to
the base indenture, as supplemented by that certain Twenty-First Supplemental
Indenture dated as of April 1, 2016, among T-Mobile USA, Inc., the guarantors
named therein and Deutsche Bank Trust Company Americas, as trustee, (viii) the
4.000% Senior Notes due 2022 issued pursuant to the base indenture, as
supplemented by that certain Twenty-Third Supplemental Indenture dated as of
March 16, 2017, among T-Mobile USA, Inc., the guarantors named therein and
Deutsche Bank Trust Company Americas, as trustee, (ix) the 5.125% Senior Notes
due 2025 issued pursuant to the base indenture, as supplemented by that certain
Twenty-Fourth Supplemental Indenture dated as of March 16, 2017, among T-Mobile
USA, Inc., the guarantors named therein and Deutsche Bank Trust Company
Americas, as trustee, (x) the 5.375% Senior Notes due 2027 issued pursuant to
the base indenture, as supplemented by that certain Twenty-Fifth Supplemental
Indenture dated as of March 16, 2017, among T-Mobile USA, Inc., the guarantors
named therein and Deutsche Bank Trust Company Americas, as trustee, (xi) the
4.000% Senior Notes due 2022-1 issued pursuant to the base indenture, as
supplemented by that certain Twenty-Sixth Supplemental Indenture dated as of
April 27, 2017, among T-Mobile USA, Inc., the guarantors named therein and
Deutsche Bank Trust Company Americas, as trustee, (xii) the 5.125%% Senior Notes
due 2025-1 issued pursuant to the base indenture, as supplemented by that
certain Twenty-Seventh Supplemental Indenture dated as of April 28, 2017, among
T-Mobile USA, Inc., the guarantors named therein and Deutsche Bank Trust Company
Americas, as trustee, (xiii) the 5.375% Senior Notes due 2027-1 issued pursuant
to the base indenture, as supplemented by that certain Twenty-Eighth
Supplemental Indenture dated as of April 28, 2017, among T-Mobile USA, Inc., the
guarantors named therein and Deutsche Bank Trust Company Americas, as trustee,
(xiv) the 5.300% Senior Notes due 2021 issued pursuant to the base indenture, as
supplemented by that certain Twenty-Ninth Supplemental Indenture dated as of
May 9, 2017, among T-Mobile USA, Inc., the guarantors named therein and Deutsche
Bank Trust Company Americas, as trustee and (xv) the 6.000% Senior Notes due
2024 issued pursuant to the base indenture, as supplemented by that certain
Thirtieth Supplemental Indenture dated as of May 9, 2017, among T-Mobile USA,
Inc., the guarantors named therein and Deutsche Bank Trust Company Americas, as
trustee.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by Issuer’s Board of Directors or a
senior officer of Issuer, which determination shall be conclusive.

 

A-42



--------------------------------------------------------------------------------

“FCC” means the United States Federal Communications Commission and any
successor agency that is responsible for regulating the United States
telecommunications industry.

“FCC Licenses” means all licenses or permits now or hereafter issued by the FCC.

“Fitch” means Fitch Inc. and its successors.

“Foreign Subsidiary” means any Subsidiary of Issuer other than a Subsidiary
organized under the laws of the United States or any state of the United States
or the District of Columbia, or any direct or indirect Subsidiary thereof.

“GAAP” means generally accepted accounting principles as in effect on the date
of any calculation or determination required under the notes or the indenture.
Notwithstanding the foregoing, at any time, (i) Issuer may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP or parts of the Accounting Standards Codification or “ASC” shall
thereafter be construed to mean IFRS (except as otherwise provided in the
indenture); provided that any such election, once made, shall be irrevocable;
provided, further, that any calculation or determination in the indenture that
requires the application of GAAP for periods that include fiscal quarters ended
prior to Issuer’s election to apply IFRS shall remain as previously calculated
or determined in accordance with GAAP and (ii) Issuer, on any date, may elect to
establish that GAAP shall mean GAAP as in effect on such date; provided that any
such election, once made, shall be irrevocable. Issuer shall give notice of any
such election made in accordance with this definition to the trustee and the
holders of notes.

“Government Securities” means direct obligations (or certificates representing
an ownership interest in such obligations) of the United States of America
(including any agency or instrumentality thereof) for the payment of which the
full faith and credit of the United States of America is pledged and which are
not callable or redeemable at the issuer’s option.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
governmental authority.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

“Guarantor” means, with respect to the notes of any series, any Person who has
guaranteed the obligations of Issuer under the applicable indenture until
released from its Note Guarantee pursuant to the provisions of the applicable
indenture.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices,

and any guarantee in respect thereof.

“IFRS” means the international accounting standards promulgated by the
International Accounting Standards Board and its predecessors, as adopted by the
European Union, as in effect from time to time.

 

S-43



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary of Issuer that at any time has less
than the greater of (x) $250.0 million in Total Assets or (y) Total Assets
accounting for 0.33% of Issuer’s Total Assets; provided that the aggregate Total
Assets of all Immaterial Subsidiaries shall not at any time exceed the greater
of (x) $750.0 million and (y) 1.00% of Issuer’s Total Assets.

“Incremental Term Loan Facility” means the secured term loan facility entered
into by Issuer pursuant to the Term Loan Credit Agreement, as amended by that
certain First Incremental Facility Amendment, dated as of December 29, 2016, by
and among Parent, Deutsche Bank AG New York Branch, as administrative agent, the
guarantors party thereto and DT, as the initial incremental term loan lender,
and that certain Second Incremental Facility Amendment, dated as of January 25,
2017, by and among Parent, Deutsche Bank, AG New York Branch, as administrative
agent, the guarantors party thereto and DT.

“Indebtedness” means, with respect to any specified Person, without duplication,

 

(1) any indebtedness of such Person (excluding accrued expenses and trade
payables), whether or not contingent:

 

  (a) in respect of borrowed money;

 

  (b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

  (c) in respect of banker’s acceptances;

 

  (d) representing Capital Lease Obligations;

 

  (e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

 

  (f) representing any Hedging Obligations; and

 

(2) any financial liabilities recorded in respect of the upfront proceeds
received in connection with the Towers Transaction,

in each case, if and only to the extent any of the preceding items (other than
letters of credit and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Notwithstanding the foregoing, in no event shall the reclassification of any
lease or other liability as indebtedness due to a change in accounting
principles (or in the application thereof) after the Closing Date be deemed to
be an incurrence of Indebtedness for any purpose under the indenture. The amount
of any Indebtedness shall be determined in accordance with the last paragraph of
the covenant described above under the caption “—Certain Covenants—Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock.”

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees), advances (excluding commission, travel,
entertainment, drawing accounts and similar advances to directors, officers and
employees made in the ordinary course of business and excluding the purchase of
assets, equipment, property or accounts receivables created or acquired in the
ordinary course of business) or capital contributions, and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities. If Issuer or any Restricted Subsidiary of Issuer sells or otherwise
disposes of any Capital Stock of any direct or indirect Restricted Subsidiary of
Issuer such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary of Issuer, Issuer will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of Issuer’s Investments in such Restricted Subsidiary that
were not sold or disposed of in an amount determined as provided in the final
paragraph of the covenant described above

 

A-44



--------------------------------------------------------------------------------

under the caption “—Certain Covenants—Restricted Payments.” The acquisition by
Issuer or any Subsidiary of Issuer of a Person that holds an Investment in a
third Person will be deemed to be an Investment by Issuer or such Subsidiary in
such third Person in an amount equal to the Fair Market Value of the Investments
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of the covenant described above under the
caption “—Certain Covenants—Restricted Payments” as of the date the acquisition
of the acquired Person is consummated. Except as otherwise provided in the
indenture, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

“Investment Grade” means

 

(1) with respect to Moody’s (or any successor company acquiring all or
substantially all of its assets), a rating of Baa3 (or its equivalent under any
successor rating category of Moody’s) or better;

 

(2) with respect to S&P (or any successor company acquiring all or substantially
all of its assets), a rating of BBB- (or its equivalent under any successor
rating category of S&P) or better;

 

(3) with respect to Fitch (or any successor company acquiring all or
substantially all of its assets), a rating of BBB- (or its equivalent under any
successor rating category of Fitch) or better; and

 

(4) if any Rating Agency ceases to exist or ceases to rate the notes for reasons
outside of the control of Issuer, the equivalent investment grade credit rating
for the notes from any other “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) of the Exchange
Act, selected by Issuer as a replacement agency.

“ISIS Joint Venture” means Amended and Restated LLC Agreement of JVL Ventures,
LLC dated October 1, 2010, as amended.

“Issue Date” means the effective date of the Board Resolution, officers’
certificate or supplemental indenture pursuant to which the first series of DT
Notes was issued under the base indenture, or April 28, 2013.

“January 2018 Notes Redemption” means the redemption in full by Issuer of its
then-outstanding 6.125% Senior Notes due 2022 that occurred on January 16, 2018.

“Layer3 Entities” means Layer3 TV, Inc. and its subsidiaries.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement and any lease in the
nature thereof.

“Merger” means the merger of MetroPCS Wireless, Inc. with and into Issuer with
Issuer as the surviving Person, pursuant to the Business Combination Agreement.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Net Equity Proceeds” means the net cash proceeds received by Issuer since the
Closing Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests of Issuer (other than Disqualified Stock).

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock accretion or dividends, excluding, however:

 

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss) realized in connection with: (a) dispositions of assets (other
than in the ordinary course of business); or (b) the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries; and

 

A-45



--------------------------------------------------------------------------------

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“Net Proceeds” means the aggregate cash proceeds received by Issuer or any of
its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale, but excluding any items deemed to be cash pursuant
to clause (2)(a) of the covenant described above under the caption “—Repurchase
at the Option of Holders—Asset Sales”), net of all costs relating to such Asset
Sale, including (a) legal, accounting and investment banking fees, finder’s
fees, sales commissions, employee severance costs, and any relocation expenses
incurred as a result of the Asset Sale, (b) taxes paid or payable as a result of
the Asset Sale, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, (c) amounts required to
be applied to the repayment of Indebtedness, other than Indebtedness under a
Credit Facility, secured by a Lien on the asset or assets that were the subject
of such Asset Sale, (d) all distributions and other payments required to be made
to minority interest holders in Restricted Subsidiaries as a result of such
Asset Sale and (e) any amounts to be set aside in any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of such properties or assets or for
liabilities associated with such Asset Sale and retained by Issuer or any of its
Restricted Subsidiaries until such time as such reserve is reversed or such
escrow arrangement is terminated, in which case Net Proceeds shall include only
the amount of the reserve so reversed or the amount returned to Issuer or its
Restricted Subsidiaries from such escrow arrangement, as the case may be.

“New Markets” means the collective reference to any wireless telephone markets
other than the metropolitan areas of Las Vegas, Nevada; Los Angeles, San
Francisco and Sacramento, California; Detroit, Michigan; Dallas/Fort Worth,
Texas; Tampa/Sarasota, Orlando, Miami and Jacksonville, Florida; Atlanta,
Georgia; Philadelphia, Pennsylvania; New York, New York; Boston, Massachusetts;
and Hartford, Connecticut.

“New Market Losses” means, for any period, to the extent such losses were
deducted in computing such Consolidated Net Income during the applicable period,
an amount equal to any extraordinary loss plus any net loss (without
duplication) realized by Issuer or any of its Restricted Subsidiaries incurred
in connection with construction, launch and operations in any New Market for
such period, so long as such net losses are incurred on or prior to the fourth
anniversary after the initial commencement of commercial operations in the
applicable New Market.

“Non-Recourse Debt” means Indebtedness:

 

(1) as to which neither Issuer nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), subject to customary “bad-boy”
exceptions, (b) is directly or indirectly liable as a guarantor or otherwise, or
(c) constitutes the lender;

 

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of Issuer or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its Stated Maturity; and

 

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of Issuer or any of its Restricted
Subsidiaries.

“Note Guarantee” means the Guarantee by each Guarantor of obligations of Issuer
under the indenture and the notes of any series, executed in accordance with the
provisions of the indenture.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, cash collateral obligations, damages and other liabilities
payable under the documentation governing any Indebtedness.

 

A-46



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by Issuer in connection with the issuance of any Convertible Debt;
provided that the purchase price for such Permitted Bond Hedge Transaction, does
not exceed the net cash proceeds received by Issuer from the sale of such
Convertible Debt issued in connection with the Permitted Bond Hedge Transaction.

“Permitted Business” means those businesses in which Issuer and its Subsidiaries
were engaged on the Closing Date, or any business similar, related, incidental
or ancillary thereto or that constitutes a reasonable extension or expansion
thereof, or any business reasonably related to the telecommunications industry,
and the acquisition, holding or exploitation of any license relating to the
delivery of those services.

“Permitted Holder” means (i) DT and (ii) any direct or indirect Subsidiary of
DT.

“Permitted Investments” means:

 

(1) any Investment in Issuer or in any Restricted Subsidiary of Issuer;

 

(2) any Investment in Cash Equivalents;

 

(3) any Investment by Issuer or any Restricted Subsidiary of Issuer in a Person,
if as a result of such Investment:

 

  (a) such Person becomes a Restricted Subsidiary of Issuer; or

 

  (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Issuer or a Restricted Subsidiary of Issuer;

 

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with the covenant
described above under the caption “—Repurchase at the Option of Holders—Asset
Sales”;

 

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of Issuer or Equity
Interests of Parent;

 

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Issuer or any of its Restricted Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; or (B) litigation, arbitration or
other disputes with Persons who are no Affiliates;

 

(7) Investments represented by Hedging Obligations;

 

(8) loans or advances to employees made in the ordinary course of business of
Issuer or any Restricted Subsidiary of Issuer in an aggregate principal amount
not to exceed $50.0 million at any one time outstanding;

 

(9) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) the notes, and any additional
notes of the same series, (ii) the DT Notes, and any additional notes of the
same series, and any Exchange Notes (as defined in the base indenture) relating
thereto, (iii) any of the $1.75B Notes or (iv) any other Indebtedness that is
pari passu with the notes;

 

(10) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business of Issuer or any of its Restricted
Subsidiaries;

 

(11) Investments existing on the Closing Date, including Investments held by
MetroPCS Wireless, Inc., Issuer and their Subsidiaries immediately prior to the
Merger;

 

(12) Investments in the ISIS Joint Venture having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (12) since the Closing Date that are at that time
outstanding, not to exceed $300.0 million;

 

A-47



--------------------------------------------------------------------------------

(13) Permitted Bond Hedge Transactions which constitute Investments;

 

(14) (a) Permitted Joint Venture Investments, and (b) other Investments in any
Person other than an Affiliate of Issuer (excluding any Person that is an
Affiliate of Issuer solely by reason of Parent’s ownership, directly or
indirectly, of Equity Interests or Parent’s control, of such Person or which
becomes an Affiliate as a result of such Investment), to the extent such
Investment under (a) or (b) has an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (14) that are at the time outstanding, not to exceed 12.5% of
Issuer’s Total Assets on the date of such Investment;

 

(15) Investments in a Person primarily engaged in a Permitted Business having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (15) since the Closing
Date that are at that time outstanding, not to exceed $250.0 million;

 

(16) guarantees permitted under the covenant described under the caption
“—Certain Covenants—Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock”; and

 

(17) deposits or payments made with the FCC in connection with the auction or
licensing of Governmental Authorizations;

 

(18) any Investment deemed made from time to time pursuant to the covenant
described under the caption “—Certain Covenants—Designation of Restricted and
Unrestricted Subsidiaries” in connection with a Specified Unrestricted
Subsidiary Designation, in an amount equal to the aggregate Fair Market Value of
all outstanding Investments owned by Issuer and its Restricted Subsidiaries in
the Subsidiaries designated as Unrestricted Subsidiaries pursuant to such
Specified Unrestricted Subsidiary Designation, but only to the extent not in
excess of the aggregate Fair Market Value of all outstanding Investments owned
by Issuer and its Restricted Subsidiaries in such designated Subsidiaries as of
the Closing Date (for this purpose, it shall be assumed, as regards to
Investments in any Designated Tower Entity, that all wireless communications
sites, towers, and related contracts, equipment, improvements, real estate, and
other assets of Issuer and its Subsidiaries subject to the Towers Transaction
that are contemplated to be transferred to the Designated Tower Entities in
accordance with the terms of the Towers Transaction, as contemplated in the
Towers Transaction Agreements as in effect as of March 19, 2013, had been
transferred to the Designated Tower Entities, whether or not all such transfers
have in fact then taken place, but disregarding any transfers of assets not part
of the Towers Transaction as contemplated in the Towers Transaction Agreements
as in effect as of March 19, 2013);

 

(19) any other Investments made in connection with the Towers Transaction, as
contemplated in the Towers Transaction Agreements as in effect as of March 19,
2013; and

 

(20) other Investments; provided that the Debt to Cash Flow Ratio calculated on
a pro forma basis in the manner described in the definition of “Debt to Cash
Flow Ratio” after giving effect to such Investment would be equal to or less
than 3.50 to 1.00.

Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.

“Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a Permitted Business of which
at least 40% of the outstanding Capital Stock of such other Person is at the
time owned directly or indirectly by the specified Person.

“Permitted Liens” means:

 

(1)

Liens securing Indebtedness and other Obligations under Credit Facilities and/or
securing Hedging Obligations related thereto permitted by clauses (1), (8) and
(19) of the second paragraph of the covenant titled “—Certain
Covenants—Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred

 

A-48



--------------------------------------------------------------------------------

  Stock,” provided that any secured Permitted Refinancing Indebtedness incurred
in respect of Indebtedness or other Obligations previously secured pursuant to
this clause (1) will be treated as Indebtedness secured pursuant to this clause
(1) in making any determination as to whether additional Indebtedness or other
Obligations may be secured pursuant to this clause (1);

 

(2) Liens in favor of Issuer or the Guarantors;

 

(3) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary or is merged with or into or consolidated with Issuer or
any Subsidiary of Issuer; provided that such Liens were in existence prior to
the contemplation of such merger or consolidation and do not extend to any
assets (other than improvements thereon, accessions thereto and proceeds
thereof) other than those of the Person that becomes a Restricted Subsidiary or
is merged into or consolidated with Issuer or the Subsidiary;

 

(4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by Issuer or any Subsidiary of Issuer; provided that
such Liens were in existence prior to, and not incurred in contemplation of,
such acquisition;

 

(5) (a) bankers’ Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution, and
(b) Liens, deposits (including deposits with the FCC) or pledges to secure the
performance of bids, tenders, trade or governmental contracts, leases, licenses,
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;

 

(6) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by clause (4) of the second paragraph of the covenant titled “—Certain
Covenants—Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock” covering only the assets (including the proceeds thereof,
accessions thereto and upgrades thereof) acquired with or financed by such
Indebtedness;

 

(7) Liens existing on the Closing Date (including Liens on the assets of
MetroPCS Wireless, Inc. and its Subsidiaries existing immediately prior to the
Merger);

 

(8) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

 

(9) Liens imposed by law or contract, such as carriers’, warehousemen’s,
suppliers’, vendors’, construction, repairmen’s, landlord’s and mechanics’ Liens
or other similar Liens, in each case, incurred in the ordinary course of
business;

 

(10) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(11) Liens arising by reason of a judgment, attachment, decree or court order,
to the extent not otherwise resulting in an Event of Default, and any Liens that
are required to protect or enforce any rights in any administrative, arbitration
or other court proceedings in the ordinary course of business;

 

(12) Liens created for the benefit of (or to secure) the notes (or the Note
Guarantees);

 

(13) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under the indenture; provided, however, that:

 

  (a) the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property and assets and proceeds or distributions of such
property and assets and improvements and accessions thereto); and

 

A-49



--------------------------------------------------------------------------------

  (b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount or, if greater,
committed amount, of the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and (y) any amount necessary to pay any fees
and expenses, including premiums, related to such renewal, refunding,
refinancing, replacement, defeasance or discharge;

 

(14) (a) Liens contained in purchase and sale agreements or lease agreements
limiting the transfer of assets pending the closing of the transactions
contemplated thereby or the termination of the lease, respectively, (b) spectrum
leases or other similar lease or licensing arrangements contained in, or entered
into in connection with, purchase and sale agreements, and (c) Liens relating to
deposits or escrows established in connection with purchase and sale agreements;

 

(15) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of Issuer or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets;

 

(16) Liens in favor of the trustee as provided for in the indenture on money or
property held or collected by the trustee in its capacity as trustee;

 

(17) Liens on cash or Cash Equivalents securing (a) worker’s compensation
claims, self-insurance obligations, unemployment insurance or other social
security, old age pension, bankers’ acceptances, performance bonds, completion
bonds, bid bonds, appeal bonds, indemnity bonds, specific performance or
injunctive relief bonds, surety bonds, public liability obligations, or other
similar bonds or obligations, or securing any Guarantees or letters of credit
functioning as or supporting any of the foregoing, in each case incurred in the
ordinary course of business or (b) letters of credit required to be issued for
the benefit of any Person that controls a Permitted Joint Venture Investment to
secure any put right for the benefit of the Person controlling the Permitted
Joint Venture Investment;

 

(18) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the property under lease (plus improvements and accessions to such
property and proceeds or distributions of such property and improvements and
accessions thereto);

 

(19) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense entered into in the ordinary course
of business;

 

(20) Liens on cash or Cash Equivalents on deposit to secure reimbursement
obligations under letters of credit incurred in the ordinary course of business;

 

(21) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Person that is a Permitted Joint Venture Investment owned by Issuer or
any Restricted Subsidiary to the extent securing Non-Recourse Debt or other
Indebtedness of such Unrestricted Subsidiary or Person;

 

(22) Liens arising under operating agreements, joint venture agreements,
partnership agreements, contracts for sale and other agreements arising in the
ordinary course of business that are customary in the Permitted Business, and
applicable only to the assets that are the subject of such agreements or
contracts;

 

(23) Liens securing Hedging Obligations;

 

(24) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(26) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

A-50



--------------------------------------------------------------------------------

(27) Liens securing any arrangement for treasury, depositary or cash management
services provided to Issuer or any of its Restricted Subsidiaries in the
ordinary course of business;

 

(28) Liens with respect to obligations that do not exceed at any time the
greater of (x) $500.0 million and (y) 1.0% of Issuer’s Total Assets at such
time;

 

(29) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements; and

 

(30) Liens, if any, incurred in connection with the Towers Transaction.

“Permitted MetroPCS Notes” shall have the meaning assigned to such term in the
Business Combination Agreement.

“Permitted Payments to Parent” means, without duplication as to amounts:

 

(1) payments to Parent to permit Parent to pay reasonable accounting, legal,
investment banking fees and administrative expenses of Parent when due; and

 

(2) for so long as Issuer is a member of a group filing a consolidated or
combined tax return with Parent, payments to Parent in respect of an allocable
portion of the tax liabilities of such group that is attributable to Issuer and
its Subsidiaries (“Tax Payments”). The Tax Payments shall not exceed the lesser
of (i) the amount of the relevant tax (including any penalties and interest)
that Issuer would owe if Issuer were filing a separate tax return (or a separate
consolidated or combined return with its Subsidiaries that are members of the
consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of Issuer and such
Subsidiaries from other taxable years and (ii) the net amount of the relevant
tax that Parent actually owes to the appropriate taxing authority.

“Permitted Refinancing Indebtedness” means any Indebtedness of Issuer or any of
its Restricted Subsidiaries, any Disqualified Stock of Issuer or any Preferred
Stock of any Restricted Subsidiary issued (a) in exchange for, or the net
proceeds of which are used to, extend the maturity renew, refund, refinance,
replace, defease, discharge or otherwise retire for value, in whole or in part,
or (b) constituting an amendment, modification or supplement to or a deferral or
renewal of ((a) and (b) above, collectively, a “Refinancing”), any other
Indebtedness of Issuer or any of its Restricted Subsidiaries (other than
intercompany Indebtedness), any Disqualified Stock of Issuer or any Preferred
Stock of a Restricted Subsidiary in a principal amount or, in the case of
Disqualified Stock of Issuer or Preferred Stock of a Restricted Subsidiary,
liquidation preference, not to exceed (after deduction of reasonable and
customary fees and expenses incurred in connection with the Refinancing) the
lesser of:

 

(1) the principal amount or, in the case of Disqualified Stock or Preferred
Stock, liquidation preference, of the Indebtedness, Disqualified Stock or
Preferred Stock so Refinanced (plus, in the case of Indebtedness, the amount of
accrued interest and premium, if any paid in connection therewith), and

 

(2) if the Indebtedness being Refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Refinancing;

in each case, except to the extent that any such excess principal amount (or
accreted value, as applicable) would be then permitted to be incurred by other
provisions of the covenant described above under the caption “—Certain
Covenants—Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock;” provided that such excess principal amount of Indebtedness
shall be deemed to be incurred under such other provision.

Notwithstanding the preceding, no Indebtedness, Disqualified Stock or Preferred
Stock will be deemed to be Permitted Refinancing Indebtedness, unless:

 

(1)

such Indebtedness, Disqualified Stock or Preferred Stock has a final maturity
date or redemption date, as applicable, later than the final maturity date or
redemption date, as applicable, of, and has a Weighted

 

A-51



--------------------------------------------------------------------------------

  Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness, Disqualified Stock or Preferred Stock being
Refinanced;

 

(2) if the Indebtedness, Disqualified Stock or Preferred Stock being Refinanced
is contractually subordinated in right of payment to the notes, such
Indebtedness, Disqualified Stock or Preferred Stock is contractually
subordinated in right of payment to, the notes, on terms at least as favorable
to the holders of notes as those contained in the documentation governing the
Indebtedness, Disqualified Stock or Preferred Stock being Refinanced at the time
of the Refinancing; and

 

(3) such Indebtedness or Disqualified Stock is incurred or issued by Issuer or
such Indebtedness, Disqualified Stock or Preferred Stock is incurred or issued
by the Restricted Subsidiary who is the obligor on the Indebtedness being
Refinanced or the issuer of the Disqualified Stock or Preferred Stock being
Refinanced, or a Restricted Subsidiary of such obligor or issuer.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or payments upon liquidation.

“Rating Agency” means each of Moody’s, S&P, Fitch and, if any of Moody’s, S&P or
Fitch ceases to exist or ceases to rate the notes of the applicable series for
reasons outside of the control of Issuer, any other “nationally recognized
statistical rating organization” as such term is defined under Section 3(a)(62)
of the Exchange Act selected by Issuer as a replacement agency.

“Ratings Decline Period” means the period that (i) begins on the earlier of
(a) the date of the first public announcement of the occurrence of a Change of
Control or of the intention by Issuer or a shareholder of Issuer as applicable,
to effect a Change of Control or (b) the occurrence thereof and (ii) ends 90
days following consummation of such Change of Control; provided that such period
shall be extended for so long as the rating of the notes of the applicable
series, as noted by the applicable Rating Agency, is under publicly announced
consideration for downgrade by the applicable Rating Agency.

“Reinsurance Entity” means TMUS Assurance Corporation, a Hawaii corporation and
any successor thereto.

“Replacement Assets” means: (i) capital expenditures with respect to any assets,
(ii) other assets that will be used or useful in a Permitted Business, (iii) all
or substantially all of the assets of a Permitted Business, (iv) Voting Stock of
any Person engaged in a Permitted Business that, when taken together with all
other Voting Stock of such Person owned by Issuer and its Restricted
Subsidiaries, constitutes a majority of the Voting Stock of such Person and such
Person will become a Restricted Subsidiary on the date of the acquisition
thereof or (v) deposits or payments to acquire FCC Licenses.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary.

“Revolving Credit Facilities” means the revolving credit facilities entered into
by Issuer pursuant to the Unsecured Revolving Credit Agreement, dated as of
December 29, 2016, by and among Issuer, Parent, and DT, as administrative agent
and lender, and the Senior Secured Revolving Credit Agreement, dated as of
December 29, 2016, by and among Issuer, Parent and DT, as administrative agent,
collateral agent and lender.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

A-52



--------------------------------------------------------------------------------

“Secured Debt to Cash Flow Ratio” means, with respect to any Person as of any
date of determination, the ratio of (a) the Consolidated Indebtedness of such
Person as of such date that is secured by a Lien, less cash and Cash
Equivalents, to (b) the Consolidated Cash Flow of such Person for the four most
recent full fiscal quarters ending immediately prior to such date for which
internal financial statements are available.

For purposes of making the computation referred to above, the Secured Debt to
Cash Flow Ratio shall be calculated on a pro forma basis in the manner described
in the second paragraph of the definition of “Debt to Cash Flow Ratio.”

“Senior Notes Election” shall have the meaning assigned to such term in the
Unsecured Revolving Credit Agreement, dated as of December 29, 2016, by and
among Issuer, Parent, and DT, as administrative agent and lender, and the Senior
Secured Revolving Credit Agreement, dated as of December 29, 2016, by and among
Issuer, Parent and DT, as administrative agent, collateral agent and lender.

“September 2010 Senior Notes Indenture” means the Indenture, dated as of
September 21, 2010, as supplemented by the Second Supplemental Indenture, dated
November 17, 2010, among MetroPCS Wireless, Inc., the guarantors party thereto
and Wells Fargo Bank, N.A., as trustee, as supplemented by the Fourth
Supplemental Indenture, dated as of December 23, 2010, by MetroPCS Wireless,
Inc., the guarantors party thereto and Wells Fargo Bank, N.A., as trustee, as
further supplemented by the December 2012 Senior Notes Sixth Supplemental
Indenture, as further supplemented by the Seventh Supplemental Indenture, dated
as of May 1, 2013, among T-Mobile USA, Inc., the guarantors party thereto and
Wells Fargo Bank, N.A., as trustee, as further supplemented by the Eighth
Supplemental Indenture, dated as of July 15, 2013, among T-Mobile USA, Inc., the
guarantors party thereto and Wells Fargo Bank, N.A., as trustee, as further
supplemented by that certain Ninth Supplemental Indenture, dated as of
August 11, 2014, among T-Mobile USA, Inc., the guarantors named therein and
Wells Fargo Bank, N.A., as trustee, as further supplemented by that certain
Tenth Supplemental Indenture, dated as of September 28, 2015, among T-Mobile
USA, Inc., the guarantors named therein and Wells Fargo Bank, N.A., as trustee,
and as further supplemented by that certain Eleventh Supplemental Indenture,
dated as of August 30, 2016, among T-Mobile USA, Inc., the guarantors named
therein and Wells Fargo Bank, N.A., as trustee.

“Series Issue Date” means, with respect to a series of notes, the effective date
of the Board Resolution, officers’ certificate or supplemental indenture
pursuant to which the notes of such series are first issued.

“Series Issue Date Existing Indebtedness” means, with respect to a series of
notes, the notes of any series issued under the base indenture and in existence
on the applicable Series Issue Date for such series of notes (including the DT
Notes) (and any “Exchange Notes” (as defined in the base indenture) relating
thereto) and, in each case, the related Note Guarantees (other than the notes of
such series issued on the Series Issue Date), including, for the avoidance of
doubt, the Existing Senior Notes.

“Significant Subsidiary” means any Restricted Subsidiary that as of the end of
the most recent fiscal quarter for which financial statements are available,
would be a “significant subsidiary” as defined in Article 1, Rule-102 of
Regulation S-X, promulgated pursuant to the Securities Act, as such Regulation
is in effect on the Closing Date.

“Specified Issuer Indebtedness” means any Indebtedness of Issuer in a principal
amount of $250 million or more.

“Specified Unrestricted Subsidiary Designation” has the meaning assigned to such
term in the covenant described above under the caption “—Certain
Covenants—Designation of Restricted and Unrestricted Subsidiaries.”

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the

 

A-53



--------------------------------------------------------------------------------

documentation governing such Indebtedness as of the Closing Date, and will not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.

“Subordinated Indebtedness” means:

 

(1) with respect to Issuer, any Indebtedness of Issuer which is by its terms
subordinated in right of payment to the notes of the applicable series; and

 

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to such Guarantor’s Guarantee of
the notes of the applicable series.

“Subsidiary” means, with respect to any specified Person:

 

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

 

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantors” means, collectively, the Guarantors that are
Subsidiaries of Issuer.

“Term Loan Credit Agreement” means that certain credit agreement dated
November 9, 2015 by and among Issuer, the several lenders party thereto and
Deutsche Bank AG New York Branch as administrative agent and collateral agent,
as amended by that certain First Incremental Facility Amendment, dated as of
December 29, 2016, by and among Parent, Deutsche Bank AG New York Branch, as
administrative agent, the guarantors party thereto and DT, as the initial
incremental term loan lender, and that certain Second Incremental Facility
Amendment, dated as of January 25, 2017, by and among Parent, Deutsche Bank, AG
New York Branch, as administrative agent, the guarantors party thereto and DT,
including any notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and, in each case, as amended,
restated, modified, renewed, refunded, replaced in any manner (whether upon or
after termination or otherwise) or refinanced in whole or in part from time to
time.

“TMUS Working Capital Facility” shall have the meaning assigned to such term in
the Business Combination Agreement.

“Total Assets” means the consolidated total assets of a Person and its
Subsidiaries as set forth on the most recent balance sheet of such Person
prepared in accordance with GAAP.

“Towers Transaction” means the transactions contemplated by the Towers
Transaction Agreements.

“Towers Transaction Agreements” means: (i) the Master Agreement, dated as of
September 28, 2012 (as the same may be amended, modified or supplemented from
time to time), among Issuer, Crown Castle International Corp., a Delaware
corporation, and certain Subsidiaries of Issuer; and (ii) each of the or the
transaction documents entered into in connection therewith or contemplated
thereby, as they may be amended, modified or supplemented from time to time.

“Transactions” means (i) the Merger, (ii) the offering of the Permitted MetroPCS
Notes and the DT Notes and the incurrence of the TMUS Working Capital Facility,
(iii) the refinancing of Existing Indebtedness on or prior to the Closing Date,
(iv) “the Cash Payment” and the “MetroPCS Reverse Stock Split,” each as defined
in the Business Combination Agreement, and (v) all other transactions
consummated in connection therewith.

 

A-54



--------------------------------------------------------------------------------

“Treasury Rate” means,

 

(1) with respect to the 2026 notes and any redemption date, the yield to
maturity of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two business days prior
to the redemption date (or, if such Statistical Release is no longer published
(or the relevant information is no longer published therein), any publicly
available source of similar market data)) most nearly equal to the period from
such redemption date to February 1, 2021; provided, however, that if the period
from such redemption date to February 1, 2021 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used. Issuer will (1) calculate the
Treasury Rate on the third business day preceding the applicable redemption date
and (2) prior to such redemption date file with the trustee an officers’
certificate setting forth the Applicable Premium and the Treasury Rate and
showing the calculation of each in reasonable detail; and

 

(2) with respect to the 2028 notes and any redemption date, the yield to
maturity of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two business days prior
to the redemption date (or, if such Statistical Release is no longer published
(or the relevant information is no longer published therein), any publicly
available source of similar market data)) most nearly equal to the period from
such redemption date to February 1, 2023; provided, however, that if the period
from such redemption date to February 1, 2023 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used. Issuer will (1) calculate the
Treasury Rate on the third business day preceding the applicable redemption date
and (2) prior to such redemption date file with the trustee an officers’
certificate setting forth the Applicable Premium and the Treasury Rate and
showing the calculation of each in reasonable detail.

“Unrestricted Subsidiary” means any Subsidiary of Issuer that is designated by
the Board of Directors of Issuer as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors, but only to the extent that:

 

(1) except as permitted by the covenant described above under the caption
“—Certain Covenants—Transactions with Affiliates,” such Subsidiary is not party
to any agreement, contract, arrangement or understanding with Issuer or any
Restricted Subsidiary of Issuer unless the terms of any such agreement,
contract, arrangement or understanding are, taken as a whole, no less favorable
to Issuer or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of Issuer;

 

(2) such Subsidiary does not hold any Liens on any property of Parent, Issuer or
any of its Restricted Subsidiaries; and

 

(3) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of Issuer or any of its Restricted
Subsidiaries, except to the extent that such guarantee or credit support would
be released upon such designation.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

(2) the then outstanding principal amount of such Indebtedness.

 

A-55



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any specified Person means a Subsidiary of such
Person, all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person. Except
if expressly otherwise specified, Wholly-Owned Subsidiary means a Wholly-Owned
Subsidiary of Issuer.

 

A-56